Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 1 of 105

AO 106 (Rev. 06/09) Application for a Search Warrant

UNITED STATES DISTRICT CoURT

for the
Southern District of New York

In the Matter of the Search of

(Briejly describe the property to be searched
or identzjj) the person by name and address)

A Device Contalning the Results of Three Email
Search Warrants, See Attachment A

 

APPLICATION FOR A SEARCH WARRANT

l, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that l have reason to believe that on the following person or property (idemi]j» the person or describe the

 

:m}lf£?l$'ét/l§§@§f&§'lqun“§§frfé¥

located in the Southern District of NeW York , there is now concealed (idenrz‘jj) the

person or describe the property to be seizeaDZ

 

PLEASE SEE ATTACHED AFFlDAVlT AND R|DER.

The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
l!{ evidence of a crime;
|:l contraband, fruits of crime, or other items illegally possessed;
l:l property designed for use, intended for use, or used in committing a crime;

|:l a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of:

Code Sectz`on Ojj%nse Description
18 USC 371, 1005, 1014, Conspiracy to defraud the United States; false bank entries; false statements to a
1343, 1344 financial institution; Wire fraud; bank fraud

The application is based on these facts:

PLEASE SEE ATTACHED AFFlDAVlT AND RlDER.

IY{ Continued on the attached sheet.

E{ Delayed notice of 30 days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

   
 
 

  
 

Prz`nted na'/ne and title

Sworn to before me and signed in my presence.

Date: /M: Zq[ Lel£/ . ‘a
Jadg@n/amf "

City and state: /l)@‘/f k€/V(l»/ /l/Y Hon. Gabrlel W. Gorensteln, U.S l\AaQtstfate Judge

Prz'nted name and title

 

l`~\’zessl§lftat:lgfg'l?hree~Email:Search:Warrants,:See;Attachment:A.~~~¢~_w- …_~ meme~~~-~'. v~

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 2 of 105

UNITED STATES DISTRICT COURT § § MAG' :§ § ?
SOUTHERN DISTRICT OF NEW YORK ' " `

In the Matter of the Application of the United TO BE FILED UNDER SEAL
States Of Arnerica for a Search Warrant for A '

Device Containing the Results of Three Email Agent Affidavit in Support of
Search Warrants, USAO Reference No § Application for a Search Warrant
2018R00127 l

SOUTHERN DISTRICT OF NEW YORK) ss.:

Special Agent-of the United States Attorney’s Office for the Southern

 

q`"iji"§tfi'"c"tmc$'f"l§féw“?”é§i<,' Beiii“g"d{i“l§'s"v`vvéi`ri: deposes and says:

 

I. Introduction

A. Affiant

 

2. I make this Affidavit in support of an application pursuant to Rule 41 of the Federal
Rules of Criminal Procedure for a warrant to search the electronic device specified below (the
“Subject Device”) for the items and information described in Attachment A. This affidavit is based
upon my personal knowledge; my review of documents and other evidence; my conversations with
other law enforcement personnel; and my training, experience and advice received concerning the
use of computers in criminal activity and the forensic analysis of electronically stored information

(“ESI”). Because this affidavit is being submitted for the limited purpose of establishing probable

2

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 3 of 105

cause, it does not include all the facts that l have learned during the course of my investigation
Where the contents of documents and the actions, statements, and conversations of others are
reported herein, they are reported in substance and in part, except where otherwise indicated

B. Prior Warrants and the Subj ect Device

3. As set forth in detail below, the USAO and the Federal Bureau of lnvestigation
(“FBI”) are investigating, among other things, a scheme by Michael Cohen to defraud multiple

banks. Cohen is an attorney who currently holds himself out as the personal attorney for President

 

bonaldTr;mp,andwho previously…served~for over a decade as an eXecutive“in the Trump
Organization, an international conglomerate with real estate and other holdings.

4. In connection With an investigation then being conducted by the Office of the
Special Counsel (“SCO”), the FBI sought and obtained from the Honorable Beryl A. Howell, Chief
United States District Judge for the District of Columbia, three search warrants (collectively, the
“SCO Warrants”) for emails and other content information associated with two email accounts v
used by Cohen. Specifically: l

a. On or about July 18, 2017, the FBI sought and obtained a search warrant for
emails in the account _@gmail.com (the “Cohen Gmail Account”) sent or received
between January 1, 2016 and July 18, 2017. This warrant, which is numbered 17-mj~00503, is
attached as EXhibit A (the “First Cohen Gmail Warrant”).

b. On or about November 13, 2017, the FBI sought and obtained a search
warrant for emails in the Cohen Gmail Account sent or received between June 1, 2015 and
Novembei' 13, 2017. This warrant, which is numbered 17~mj-00855, is attached as EXhibit B (the
“Second Cohen Gmail Warrant”).

c. On or about November 13, 2017, the FBI sought and obtained a search

warrant for emails in the account I_the “Cohen MDCPC Account”) sent or

3

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 4 of 105

received between the opening of the Cohen MDCPC Account1 and November 13, 2017. This
warrant, which is numbered 17-mj~00854, is attached as Exhibit C (the “Cohen MDCPC
Warran ”).

5 . The SCO has since referred certain aspects of its investigation into Cohen to the
USAO, which is working with the FBI’s New York Field Office. As part of that referral, on or
about February 8, 2018, the .SCO provided the USAO with all non-privileged emails and other

content information obtained pursuant to the SCO Warrants. A filter team working with the SCO

 

had previously reviewed the e~mails produced pursuant to the SCO Warrants for privilege.

 

6. These emails are contained on the Subject Device, which is particularly described
as a black and red USB drive with a white label that says “Tracking #: 180208140208.” That is,
the Subj ect Device contains the emails and other content information obtained pursuant to the SCO
Warrants, less any emails that were screened and removed by the SCO’s privilege team.

7. The Subj ect Device is presently located in the Southern District of New York.

C. The Subject Offenses

8. The affidavits in support of the SCO Warrants describe evidence of several
different courses of conduct by Cohen, including, among other things, false statements to financial
institutions relating to the purpose of an account he opened in the name of Essential Consultants
LLC and the nature of funds flowing into that account, and activities undertaken by Cohen on
behalf of certain foreign persons or foreign entities without having registered as a foreign agent

The SCO Warrants accordingly define the evidence to be seized by reference to subject offenses

 

1 Based on my review of this warrant and the affidavit in support of it, l know that the warrant did
not specify a time period, but the affidavit indicated that, pursuant to court order, the service
provider had provided non-content information for the Cohen MDCPC Account that indicated that
the account contained emails from the approximate period of March 2017 through the date of the
warrant

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 5 of 105

and specific categories of information related to these courses of conduct The subject offenses in

the SCO Warrants are summarized as follows:

 

 

 

 

 

 

 

 

 

 

Exhibit Warrant Subject Offenses in Prior Warrant
A First Cohen Gmail 18 U.S.C. §§ 1014 (false statement to financial institution), 1956 (money
Warrant laundering), 951 (acting as an unregistered foreign agent), and 22 U,S.C.
§§ 611 et seq. (Foreign Agents Registration Act (“FARA”))
B Second Cohen Gmail 18 U.S.C. §§ 1014 (false statement to financial institution), 1343 (wire
Warrant fraud), 1344 (bank fraud), 1956 (money laundering), 951 (acting as an
unregistered foreign agent), and 22 U.S.C. §§ 611 et seq. (FARA)

C Cohen MDCPC Warrant 18 U.S.C. §§ 1014 (false statement to financial institution), 1343 (wire
fraud), 1344 (bank fraud), 1956 (money laundering), 951 (acting as an
um'egistered foreign agent), and 22 U.S.C. §§ 611 et sea (FARA)

9. Based on my participation in this investigation, including my review of documents

obtained pursuant to subpoena and court order, my conversations with witnesses and review of

reports of conversations with witnesses, and my review of publicly available information, 1 have

learned of additional conduct by Cohen, described below, which was not described in the affidavit

seeking the First Cohen Gmail Warrant and was described briefly in the affidavits seeking the

Second Cohen Gmail Warrant and the Cohen MDCPC Warrant2

10.

1 am therefore requesting authority to expand the search of the non-privileged e-

mails obtained pursuant to the SCO Warrants, as contained on the Subject Device, for evidence

related to this additional conduct As set forth below, in addition to the categories of evidence

already described in the SCO Warrants, there is probable cause to believe that the Subject Device

contains evidence of violations of 18 U.S.C. § 371 (conspiracy to defraud the United States), 1005

(false bank entries), 1014 (false Statements to a financial institution), 1343 (wire fraud), and 1344

(bank fraud) (collectively, the “Subject Offenses”), related to the additional conduct described

below.3

 

2 1 do not base this application on my review of emails obtained pursuant to the SCO Warrants.

3 The SCO Warrants cite many of the same statutes as subject offenses and describe categories of
information that likely encompass evidence of the additional conduct described herein.

5

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 6 of 105

II. Probable Cause Regarding the Subject Offenses

11. Together with this application, 1 am submitting an application for a search
warrant, pursuant to 18 U.S.C. § 2703, for all content and other information associated with (a)
the Cohen Gmail Account, for the time period November 14, 2017 to the present; (b) the Cohen
MDCPC Account, for the time period November 14, 2017 to the present; and (c) three other

email accounts The affidavit in support of this application is attached as Exhibit D (the

 

“Accompanying Affidavit”), and is incorporated by reference as if fully set forth herein.

 

12. As set forth in the Accompanying Affidavit, there isnprobable cause toibelieve thatf
Cohen has made affirmative misrepresentations in and omitted material information from financial
statements and other disclosures that Cohen provided to multiple banks in connection with a
transaction intended to relieve Cohen of approximately $22 million in debt he owed on taxi
medallion loans from the banks. As set forth in detail in the Accompanying Affidavit, in these
financial statements, and in his oral and other Written statements to these banks, Cohen appears to
have (i) intentionally omitted cash assets that he began receiving in 2017 from new consulting
work; (ii) significantly understated his total holdings of cash and cash equivalents; and (iii) failed
to inform the banks from which he was seeking debt relief that he had agreed to make a $3.8
million cash payment to a third party, j-, in connection with -
acquisition of the taxi medallions securing Cohen’s debt By making these misrepresentations and
material omissions, Cohen avoided making monthly payments on his loans, and attempted to and
has secured proposed agreements from the banks to relieve him of certain repayment obligations

worth millions of dollars.

 

Nevertheless, in an abundance of caution, 1 am seeking explicit authorization to search the Subj ect
Device for evidence of this additional conduct

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 7 of 105

13. As noted above, the Accompanying Affidavit seeks email content for the Cohen
Gmail Account and the Cohen MDCPC Account for the period fromNovember 14, 2017 to the
present, and therefore establishes probable cause that a search of the email content from that time
period will reveal evidence, fruits, and instrumentalities of the Subj ect Offenses. As set forth
below, the Accompanying Affidavit also establishes probable cause to believe that a search of

the Subj ect Device (z`. e. , the non-privileged emails from the earlier time periods covered by the

 

SCO Warrants) will similarly reveal evidence, fruits, and instrumentalities of the Subj ect

Offenses.4 For example, as described in the Accompanying Affidavit:

a. 1n or about December 2014, Sterling National Bank (“Sterling”) agreed to
lend approximately 822 million to Cohen’s medallion companies See Accompanying Affidavit
11 14(c).

b. 1n or about September 2015, Cohen began pushing Sterling for a reduction
in his monthly payments See z`d. 11 14(e). l

c. 1n or about October 2016, Cohen told a Sterling employee (“Sterling
Employee-l”) that he had a potential buyer of his taxi medallions, named_, who
would agree to assume Cohen’s debt with Sterling (and l\/felrose Credit Union, the participating
bank). See z`d. 11 14(g). Negotiations of the potential taxi medallion transaction then followed for

more than a year. See id. 1111 14(g)~(q).

 

4 As noted, the Subject Device contains email content for the Cohen Gmail Account from the
period of lurie 1, 2015 to November 13, 2017, and email content for the Cohen MDCPC Account
for the period of March 2017 to November 13, 2017,

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 8 of 105

d On or about February 22, 2017, the Cohen Gmail Account5 sent an email to
a Sterling employee (“Sterling Employee-2”) stating that he “agreed to pay down 1 million from
the loan amount.” See z'd. 11 14(g).

e. On or about lune 8, 2017, Cohen emailed Sterling Employee~l from the
Cohen Gmail Account, attaching a Sterling personal financial statement form that had been filled

out by hand, which referenced a statement of financial condition, dated l\/Iay 1, 2017 (the “l\/fay

 

2017 Financial Statemen ”), that was also attached See id. 11 14(i).

 

f. On or about October 5 , 2017, Cohen, using the Cohen Gmail Account, re-
sent Sterling Employee-2 a copy of his l\/fay 2017 Financial Statement. A day later, on October 6,
2017; Cohen,' using the Cohen Gmail Account, emailed Sterling Employee-2 a statement of
financial condition, dated September 30, 2017 (the “September 2017 Financial Statement”). See
z'd. 11 14(m). The September 2017 Financial Statement omitted assets that Cohen held in certain
bank accounts and substantially understated his available cash and cash equivalents See z`d. 1111
1 9-20.

g. lt appears that Cohen set up the Cohen l\/IDCPC Account to receive emails
he was previously receiving at the Cohen Gmail Account. On or about l\/fay 5 , 2017, Cohen sent
an email from the Cohen l\/IDCPC Account to a blind copy list of recipients, stating that “[d]ue to
the overwhelming volume of phone calls and emails coming into my previous cellular number

and e~mail address, 1 have elected to create for Clients Only the following Kindly use this new

 

5 As noted in n.2, Sapra, 1 do not base this application on my review of emails obtained pursuant
to the SCO Warrants. Where the content of emails sent nom or received by the Cohen Gmail
Account and/or the Cohen l\/IDPC Account are described herein, my description is based on copies
of these emails produced by third parties pursuant to subpoena or otherwise.

8

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 9 of 105

information for all future contact and communications.” The signature line on the email listed
the Cohen MDCPC Account as the new email address. See id jj 26.
h. Based on my review of header information obtained by court order, 1 have
learned that, on approximately eight occasions in August and September 2017, while Cohen,
- and _ and -were communicating about a term sheet for the
Cohen-`- taxi medallion transaction, the Cohen MDCPC Account sent or received

emails from f-, including emails on which Sterling employees were copied On or about

 

August 22, 2017, Cohen also used the Cohen MDCPC Account to send an email to Sterling
Employee~l. See id. 127(a).

i. Based on my review of header information obtained by court order, 1 have
learned that on or about September 1, 2017-at or around the time the `-and Cohen
were negotiating a term sheet._the Cohen MDCPC Account sent or received eight emails to or
from_. see 1a jj 25(b).

14. Therefore, there is probable cause to believe that a search of the Subj ect Device
will reveal evidence, fruit and instrumentalities of the Subject Offenses, including the following:

a. Communications, records, documents, and other files involving Sterling,
Melrose, and/or taxi medallions;

b. Communications, records, documents, and other files involving a plan,
~proposal, or agreement for Cohen and/or entities associated with him to transfer any interest in taxi
medallions, and any associated debts or liabilities, to others, including to _ and/or
c entities associated with him;

c. Communications, records, documents, and other files necessary to establish

the identity of any person(s) - including records that reveal the whereabouts of the person(s) ~

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 10 of 105

who communicated with the Cohen Gmail Account and/or the Cohen l\/IDCPC Account about any
plan or proposal or agreement for Cohen and/or entities associated with him to transfer any interest
in taxi medallions, and any associated debts or liabilities, to others, including to j-
and/ or entities associated with him;

d Communications between the Cohen Gmail Account and/or the Cohen

MDCPC Account and _relating to Cohen’s bank accounts, taxes, debts, and/or

fmances;

 

e. Evidence indicating the Cohen Gmail Account and the Cohen MDCPC

Account owner’s intent as it relates to the Subj ect Offenses under investigations

III. Procedures for Searching ESI
A. Review of ESI

15. Law enforcement personnel (including, in addition to law enforcement officers and
agents, and depending on the nature of the ESI and the status of the investigation and related
proceedings, attorneys for the government, attorney support staff, agency personnel assisting the
government in this investigation, interpreters, and outside vendors or technical experts under
government control) will review the ESI contained on the Subj ect Device for information
responsive to the warrant

16. 1n conducting this review, law enforcement personnel may use various methods to
locate evidence, fruits, and instrumentalities of the Subject Offenses, including but not limited to
undertaking a cursory inspection of all emails contained on the Subject Device. This method is
analogous to cursorily inspecting all the files in a file cabinet in an office to determine which paper
evidence is subject to seizure. Although law enforcement personnel may use other methods as
well, particularly including keyword searches, 1 know that keyword searches and similar methods

are typically inadequate to detect all information subject to seizure. As an initial matter, keyword

10

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 11 of 105

searches work only for text data, yet many types of files commonly associated with emails,
including attachments such as scanned documents, pictures, and videos, do not store data as
searchable text Moreover, even as to text data, keyword searches cannot be relied upon to capture
all relevant communications in an account, as it is impossible to know in advance all of the unique
words or phrases that investigative subjects will use in their comrnunications, and consequently
there are often many communications in an account that are relevant to an investigation but that

do not contain any keywords that an agent is likely to search for

 

IV. Conclusion and Ancillary Provisions

17. Based on the foregoing, 1 respectfully request the court to issue a warrant to seize
the items and information specified in Attachment A to this affidavit and to the Search and Seizure
Warrant

18. 1n light of the confidential nature of the continuing investigation, and for the
reasons more fully set forth in the Accompanying Affidavit, 1 respectfully request that this affidavit

and all papers submitted herewith be maintained under seal until the Court orders otherwise

    

Special Agent, USAO

Sworn to before me on ,
day of February, 2018

 

 

 

 
 

 

 

N oABi<ieL w obaaNern\t
iran srArEs MA/“ y

11

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 12 of 105

Attachment A
I. Device to be Searched

The device to be searched (the “Subj ect Device”) is described as a black and red USB drive
with a white label that says “Tracking #: 180208140208”, which contains emails and other content
information obtained pursuant to the three search warrants, numbered 17~mj-00503, 17-mj-0085 5
and 17~mj~00854, obtained by the Special Counsel’s Office (“SCO”), less the emails that were
screened and removed by the SCO’s privilege team.

II. Review of ESI on the Subject Devices

Law enforcement personnel (including, in addition to law enforcement officers and agents,

 

;¢__~W.a::::':,~_and:depending<onthenature.»_ofather-§S,I-,and:the¢s_t,atus,*oftheinye~stigation~and~r€latcd:proC€Cdingsq_”m_-war

attorneys for the government, attorney support staff, agency personnel assisting the government in
this investigation, interpreters, and outside vendors or technical experts under government control)
are authorized to review the ESI contained on the Subj ect Device for evidence, fruits, and
instrumentalities of one or more violations of 18 U.S.C. § 371 (conspiracy to defraud the United
States), 1005 (false bank entries), 1014 (false statements to a financial institution), 1343 (wire
fraud), and 1344 (bank fraud) (collectively, the “Subject Offenses”), as listed below:

a. Communications, records, documents, and other files involving Sterling National
Bank, l\/lelrose Credit Union, and/or taxi medallions;

b. Communications, records, documents, and other files involving a plan, proposal, or
agreement for l\/Iichael'D. Cohen and/or entities associated with him to transfer any interest in taxi
medallions, and any associated debts or liabilities, to others, including to :_ and/or
entities associated with him;

c. The identity of any person(s) - including records that reveal the whereabouts of the

person(s) - who communicated with -@gmail.com and/or -_ (the

“Subj ect Accounts”) about any plan or proposal or agreement for l\/lichael D. Cohen and/or entities

 

 

associated with him to transfer any interest in taxi medallions, and any associated debts or
liabilities, to others, including to _and/or entities associated with him;
d Communications between the Subject Accounts and _relating to

l\/lichael D. Cohen’s bank accounts, taxes, debts, and/or finances;

 

Case 1:18-cr-00602-WHP Document 43-4 ' Filed 03/19/19 Page 13 of 105

e. Evidence indicating the owner of the Subject Accounts’ intent as it relates to the

Subj ect Offenses under investigation

 

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 14 of 105

 

 

Exhibit A

 

 

“""“To: Any autho1iz`ed law'enforcement officer

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 15 of 105

 

AO 93 (Rev. 11/13) Search and Selzure Warrant § § g §

1111 211 2117
UNirED SrArEs DisrRrCr CoURr mfg U 3 mmch g
1 11

for the 31111'111'-11 kramer Courte
District of Columbia `

In the Matter of the Search of

(Briejly describe the property to be searched

§ ease 1 17 1111"'<3@503
or identify the person by name and address) ) /.\Sgl@n€d TQ

)

)

)

Howell, Beryl A
771 1112©17

5earct1 and Selzure Warrant

lNFoRMATioN Assommi=n vvnH THE ErviAiL AS,S`IQH Dal@

AccouNT _@clviAlL.col\/l Descripticu

SEARCH AND SEIZURE WARRANT

 

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Northern District of Callfornia
(identzfv the person or describe the property to be searched and give its location);'

See Attachment A.

1 find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (idenrijj/ the person or describe the property 10 be seized):

See Attachment B.

YOU ARE COMMANDED to execute this warrant on or before AU§US'E 1. 2017 (ner re exceed 14 days)
521 in the daytime 6:00 a.m. to 10:00 p.m. Cl at any time in the day or night because good cause has been established

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the propeity taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to Hon, Eeryi A. Howell
' {’Um'ted States /l{agistrate Judge)

Cl Pursuant to 18 U.S.C. § 3103a(b), l find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, Will be Seal‘Ch€d Or SCiZCd (chec/c the appropriate box)

[`_'l for days (nor re exceed 30) lIl until, the facts justifying, the later specific date of

Date and time issued: B‘:z; / 3:.`, g:'?? ].§¢‘ 413th y /§M' j[///Q/?»:’/

Judge 's signature

 

City and State; Washing_t?f.“', DCV 77 l-lon. BerylA Howell, Chler S. District.ludge

Prmtea' name and title

 

 

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 16 of 105

AO 93 (Rev l l/l3)Searcl1 and Sei'/.ure Warrant (Pagc 2)

 

Return

 

'Case No.:
.l'? '/“¢.11'~0@5°59;'?

 

Date and tit 'e warrant executed‘;

 

Copy of warrant and inventory left with:

C\-ao.pj¢¢_ L¢q'e;i/ ;om§§;a>§/\;'§W,:ee,z
1/ - ~ ' 111

h

 

inventory made in the presence Of `:

-7//5 2017 ,:13/,1,»17

 

inventory of the property taken and name of any person(s) seized:

Dr@nl’€»l H['/§`~

L,,AL;.¢~ 11500€7

11171>1%¢1, 2017@7111~7
::: A-H¢¢,C}nv¢,¢.‘d`¢' A 'F;)" ll§?£ aid

L¢ete._L! al ice ¢-“C“

prQ[/eM-C»`FLTC'? ):`] (LS.`

FMED
1u1212117

C|erk, U.S. District an
Bankrup~tcy Courts d

 

Ccrtilic:l lion

 

l declare under penalty of perjury that this inventory is correct and was returned along with the original Warrant to the

designatedjudge.

 

  

 

Prinred name and ril/e

 

 

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 17 of 105

ATTACHMENT A

This warrant applies to information associated With the Google Mail Account
-@gmail.com that is stored at premises owned, maintained, controlled, or operated by

Google, a company headquartered at 1600 Amphitheatre Parkway, Mountain View, CA 94043.

 

 

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 18 of 105

ATTACHMENT B

I. Inf`ormation to be disclosed by` Google
To the extent that the information described in Attachment A is within the possession,
custody, or control of the Google (hereinafter “the Provider”), regardless of whether such
information is stored, held or maintained inside or outside of the United States, and including any
emails, records, files, logs, or information that have been deleted but are still available to the

Provider, the Provider is required to disclose the following information to the government for each

 

:.:;T;:~F;T‘T:TTIJ.THGGOUHEOI‘?EdCHt“lfieI':l'lS`l:€d:iH'At-taehmentfé».: _,1_ . ____-1, ---1 ,__4_.,-_., . __ 1 ,._W, .1_.1,`… ,.-1~..1 ,. -__'M.,./t. 1 w …__¢ 11._.._.1..“.11.~" -_1.1 ..-~. » ~

a. The contents of all emails associated With the account, including stored or preserved
copies of emails sent to and from the account, draft emails, the source and
destination addresses associated with each email, the date and time at Which each
email was sent, and the size and length of each email;

b. All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers and other identifiers,
records of session times and durations, the date on Which the account was created,
the length of service, the lP address used to register the account, log-in lP addresses
associated with session times and dates, account status, alternative email addresses
provided during registration, methods of connecting, log files, and means and
source of payment (including any credit or bank account number);

c. The types of service utilized;

d. All records or other information stored at any time by an individual using the
account, including address books, contact and buddy lists, calendar data, pictures,
and files;

e. All records pertaining to communications between the Provider and any person
regarding the account, including contacts with support services and records of
actions taken; and other identifiers, records of session times and durations, the date
on which the account was created, the length of service, the types of service utilized,
the IP address used to register the account, log-in IP addresses associated with

session times and dates, account status, alternative e~mail addresses provided

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 19 of 105

during registration, all other user names associated with the account, all account

names associated with the subscriber, methods of connecting;

 

 

 

 

 

 

f. All search history or web history;

g. All records indicating the services available to subscribers of the accounts;

h. All usernames associated with or sharing a login 1P address or browser cookie with

the accounts;

i. All cookies, including third-party cookies, associated With the user;

j. All records that are associated With the machine cookies associated With the user;
-_ 1,.-» Wand 1~.. ~_ 11 ' ,w,

k. All telephone or instrument numbers associated with the Account (including MAC

addresses, Electronic Serial Numbers (“ESN”), Mobile Electronic Identity
Numbers (“MEIN”), Mobile Equipment Identifier (“MEID”), Mobile Identification
Numbers (“MIN”), Subscriber identity Modules (“Sll\/I”),` Mobile Subscriber
Integrated Services Digital Network Number (“l\/ISISDN”), International Mobile
Subsci'iber identifiers (“IMSI”), or International Mobile Equipment Identities

(“IMEI”).

II. Information to be Seized by the Government

All information described above in Section 1 that constitutes evidence, contraband, fruits,
and/or instrumentalities of violations of 18 U.S.C. § 1014 (false statements to a financial
institution) and 18 U.S.C. § 1956 (money laundering), as well as 18 U.S.C. § 951 (acting as an
unregistered foreign agent) and the Foreign Agents Registration Act (“FARA”), 22 U.S.C. § 611
er seq., involving Michael Dean Cohen and occurring on or after January l, 2016, including, for

each account or identifier listed on Attachment A, information pertaining to the following matters:

a. Communications, records, documents, and other files involving Essential
Consultants, LLC;

b. Communications, records, documents, and other files involving Bo and Abe Realty,
LLC; '

c. Communications, records, documents, and other files that false representations to a

financial institution With relation to intended the purpose of an account or loan at

that financial institution; the nature of any business or entity associated with an

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 20 of 105

account a financial institution; the source of funds flowing into an account; or the
purpose or nature of any financial transactions involving that financial institution;
d. Records of any funds or benefits received by or offered to Michael Dean Cohen by,
or on behalf of, any foreign government, foreign officials, foreign entities, foreign
persons, or foreign principals;
e. Communications, records, documents, and other files that reveal efforts by Michael
Dean Cohen to conduct activities on behalf of, for the benefit of, or at the direction

of any foreign government, foreign officials, foreign entities, foreign persons, or

 

 

Wforeign princip'al's;

f. Evidence indicating how and when the account Was accessed or uscd, to determine
the geographic and chronological context of account access, use, and events relating
to the crimes under investigation and to the account owner;

g. Evidence indicating the account owner’s state of mind as it relates to the crimes
under investigation;

hj The identity of the person(s) who created or used the account, including records

that help reveal the whereabouts of such pcrson(s); and

The identity of any person(s)-including records that help reveal the Whereabouts

1_",

of the person(s)_who communicated With the account about any matters relating
to activities conducted by Michael Dean Cohen on behalf of, for the benefit of, or
at the direction of any foreign government, foreign officials, foreign entities,

foreign persons, or foreign principals

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 21 of 105

 

Exhibit B

 

Case 1:18-cr-00602-WHP Document43-4 Filed 03/19/19 Page 22'01c 105

/“*>1 fm

AO 93 (Rev. 11/13) Search and Seiz`ure Warrant

UNITED STATES DISTRICT CoURT

for the
District of Columbia
In the l_\/latter of the Search of )
(Brz`e/Zy describe the p) ope) ry to' be seat shed ) CGSG' 1`1 7"11'1]"*00855
"’ "ie”’W ”wpe'i°” by"“’”~e “”d “dd””) 1 .Assigned To Chief Judge Howell 13er A
Ii\ll:ORl\/l/-\`l'lOlil AqRG¢`¢'ATi:F`\ WlTH THE El\/lAlL ) ASSign Date' 11]13/2017
ACC'OUNT-@GMNL CCM § Description; Search and Seizure Warrant

SEARCH AND SEIZURE WARRANT

 

“"T ` 'An`y authorized law enforcement officer '

 

An application by a federal law enforcement officer or ali-attorney for the govemrnent requests the search
of the following person or property located in the Noltherh 1 District of Californ'ia
('I`d_en_r;'}j) the person ar describe inc propei‘nf to be searched and give its location)!

 

See Attaohment A.

1 find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described abO\/G, and that SLICl’t SCHI'Ch Will rcV€al (identijy the person or describe the property to be seizeaji

See Attachment B.

YOU ARE COMMANDED to execute this warrant on or before November 2'0, 2017 (nor re exceed 117 days)
Ei_f in the daytime 6;00 a.m. to 10:00 p.m. Cl at any time in the day or night because good cause has been established

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from Wh_om, or from whose premises, the property was taken, fofr leave the copy and receipt at the place where the
property was taken _

The officer executing this warrant or an officer present during the execution of the warrant, must prepare an inventoiy

as requiied by law and promptly 1etu1n this warrant and invento1y to Hon Beryl A. Howell
(Unifed S!a!es Magistraz‘e Judge)

 

111 Pursuant to 18 U,S.C. § 3103 a(bj, 1 find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (e'xcept for delay ofti'ial), and authorize the officer executing this warrant to delay notice to the person who, or whose `
property_. will be searched 'or seized (checkrhe appropriate box)

|J for days (m)r re exceed 30) |J until, the facts justifying the later specific date of

Date and time issued: /;’/FP?/jZD/')L &7_?:@1;/}7 //;>1!;%52! %JWL’:::%

Judge s signature

 

 

City and state: Washington, DC y non Beryl,A._l-towell, Chie`f U.-S. District Juclge
l Printed name and 1‘1` tle

 

 

 

' Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 23 of 105

m /""’ad

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page'Z)

 

Return

 

C-ase No.: Date and time warrant execute`d: _Copy of Warrant and inventory left with:

 

 

 

lnve'ntory made in the presence of :

 

inventory of the property taken and_ name of any person(s) seized:

 

 

Ccrtification

 

l declare under penalty of perjury thatthis inventory is'corre,ct and was returned along with the original wanant to the
designated judge ’

Date:

 

Executi)'rg _ojj`i`cer ’s signature

 

Prh'zried name and title

 

 

 

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 24 of 105

ATTACHMENTA
This Warrant applies to information associated with the Google Mail Account
-@gmail,com that is stored at premises owned, maintained controlled, or operated

by Google, a company headquartered at 1600 A'mphitheatre Parkway, Mountain View, CA 94043.

 

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 25 of 105

f*v.g*h M.,

AT'.I`ACHMENT B

I. Informatio.n to be disclosed by Google
To the extent that the information described in Atta_chrnent A is within the possession,
custody, or control of the Google (hereinafter “the Provider”), regardless of Whether such
information is stored, held or maintained inside or outside of the United States, and including any
emails, records, iiles, logs, or information that have been deleted but are still available to the
Provider, the Provider is required to disclose the following information to the government for each

account or identitier listed in Attachment A:~

a, _ The contents ofall emails associated>with the account, including Stored or preserved
copies of emails sent to and from the aocount,- draft emails, the source and
destination addresses associated With each email, the date and time at Which each
email was sent, and the size and length of each email;

b. All records or other information regarding the identification of the account, to
include full name, physical addre'ss, telephone numbers and other identifiers,
records of session times and durations, the date on which the account was created,
the length of service, the iP address used to register the account, log~in IP addresses
associated With session times and dates, account status, alternative em'ail addresses
provided during registration, methods of connecting, log files, and means and
source of payment (in'cluding any credit or bank account number);

c. The types of service utilized;

d. All records or other information stored at any time by an individual using the
account, including address books, contact and buddy lists, calendar data, pictures,
and iiles;

e. A_ll records pertaining to communications between the Provider and any person
regarding the account, including contacts With support services and records of
actions taken; and other identiiiers, records of session times and durations, the date
on which the account Was created, the length of service, the types of service utilized,
the lP address used to register the account, log-in [P addresses associated with
session times and dates, account status, alternative e-mail addresses provided
during registration, all other user names associated with the aceount, all account

names associated With the 'subs_criber, methods of conne'cting';

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 26 of 105

II,

All search history or web history;

All records indicating the services available to subscribers of the accounts;

All useriiaines associated with or sharing a lo gin lP address or browse`r cookie with
the acco_unts;

All cookies, including third-party cool<ies_, associated with the user;

All iecords that are associated with the machine cookies associated with the user;
and

All telephone or instrument numbers associated With the Account (including MAC

 

raddresses,' Electro`nic“S'erial Nuinbers (“E§N:;)§ Mobile Electronic identity w

Numbers (“MEIN”), Mobile Equipment Identifier (“MEID”_), Mobile Identification
Nuinbe'rs (“l\/liN”), Subsc_ri'ber identity i\/iodules (“Sll\/I”), Mobile Subsci'iber
Integrated Seivices Digital Network Number (“MSISDN”), international Mobile
Subscriber Identiti.ers (“iMSI”), or International Mobile Equipment Identiti_es
(“IMEI”).

Ii_iformation to be Seized by the Governnient

All information described above in Section I that constitutes evidence, contraband, fruits,

and/or instrumentalities of violations of 18 U.S.C. § 1014 (false statements to a financial
institution), 18 U,S.C. § 1343 (Wire fraud), 18 U.S.C. § 1344 (ba'nl<' fraud), and 18 U.S.C. § 1956
(inon.e_y laundering-), as well as 18 U.S.C. § 951 (acting as an unregistered foreign agent) and the

h Foreign Agents Registration Act (“FAR_A”), 22 U.S.C. § 611 er seq., involving l\/Iic'hael Dean

Cohen and occurring on or after _J\`ine' 1`, 2015, including, for each account or identifier listed on

Attachinent A, information pertaining to the following matters:

B..

Communications, records, documents, and other files involving Essential
Cons'ultants, LLC; _

Communications, recoi‘dfs, documents_. and other tiles that false representations to a
financial institution with relation to intended the purpose of an account or loan at

that financial institution; the nature of any business or entity associated with an

account a financial institution; the source of funds flowing into an acco‘unt; or the

purpose or nature of any financial transactions involving that financial institution;

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 27 of 105

M read

c. Re_cords of any funds or benefits received by or offered to Michael Dean Cohen by,
or on behalf of, any foreign government, foreign officials-, foreign entities, foreign
persons, o_r foreign principals;

d. Communications, records, documents§ and other files that reveal efforts by Mic_hael
Dean Cohen to conduct activities on behalf of, for the benefit of, or at the direction
of any foreign government, foreign officials, foreign entities, foreign .persons, or
foreign principals;

e. Evidence indicating how and when the account was accessed or used, to deteimine

to the crimes under investigation and to the account owner;
f. Evidence indicating the account owner’s state of mind gas it relates to the crimes
under investigation;
g. The identity of the person(s) who created or used the account, including records
that help reveal the whereabouts of such person(s); and
h. The identity of any person(s)--iiicluding records that help reveal the whereabouts
cf the perscn(s)_~who ccinrnunicated with the account about any matters relating
to activities conducted by Michael Dean Cohen on behalf of; for the benefit of, or
at the direction of any foreign govemrnent, foreign officials, foreign entities,
foreign perso_ns, or foreign principals
III. Review Pi'otoccls
Review of the items described in Attachrnent A and Attachrnent B‘ shall be conducted
pursuant to established procedures designed to collect evidence in a manner consistent with
professional responsibility requirements consenting the maintenance of attorney-client and other
operative privileges Wh'en appropriate, the procedures shall include use of a designated “filtei'

team,” separate and apart from the investigative team, in order to address potential privileges

/”the geographic and chronological `Co`iitéj'{'t"t')f `acbo"ljtit`a'éé“é§“§,' "u`SE§ and"eve’nts"i’eiat`in“g"“ " '"

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 28 of 105

 

 

EXhibit C

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 29 of 105

,¢"'°\ m

AO 93 (Rev. ll/l 3) Seart:h and Seizure‘Warrant

W....
____ w~_,r

 

hi

UNirED Sr-Arns DisrRicr CoURr ., 1

for the

District of.Colunibia

in the Matter cf the Se'arc'h of )
(B)v`ejly describe the property to be.searched ) Casef ‘l f‘lY-mj“"UUS§¢l
cr identify tlieper.ron by name and nddre.rs) ) ASS-igned TG - Ch'ief Judge HOWeH, Be['y\ A_
inman/mon Assoomn~:n with THE Account § resign Date: 11/1 31201 7

'WH'CH '3 STORED AT THE _ Descripti_en; Search and Seizure Warrant
PREMisEs oF isi INTERNET inc )

SEARCH AND SEIZURE WARRANT

To: Any authoiized law enforcement ofticei

 

 

An application by a federal law enforcement officei or an attorney for the government iequests the search
of the following person oi property located in the Nortbern District of California
(identifi) the person 01 desc) lbe the pi cperty to be .sem chad amtgz`ve irs locatio)i)Z

 

See Attachment A.

l f nd that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the pei son or property
desciibed above, and that such search will reveal (idemz]j) r/ze paso/z or desc) ibe' i/z'epr_ope) ry m be sen ed);

See Attachment B.

YOU ARE ‘GOMMANDED to execute this warrant on or before November 20, 2017 flin managed 14 days)
id in the daytime 6:0,'0'a.m. to 10:00 p.m. 13 at any time in the day oi' night because good cause has been established

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken t_o the
person from whoin, or from whose preinis'es, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this wai‘rant, or an officer present during the execution of the wairant, must prepare an inventory
as required by law and promptly-return this warrant and inventory to t » Hon; .Bery| A. l-loWell .
('Un’ited:$`mte;r Magi`st)‘ale Judge)

 

II| Pursuant to 18 U. S C § 3103a(b), l find that immediate notification may have an adverse result listed in 18 U. S C-.
§ 2705 (except for delay of trial), and authoiize the officei executing this waiiant to delay notice to the person who, or whose
prop€l"£y, Will be S€Ellch€d 01‘ SGlZGCl (c/ieck the appi"oplicite box]

ij fox days mar to exceed 30) ij until the facts justifying th_e later specific date of

Date and time issued: [/;// }J//'Z/Z)/§l/ ,;;jf/ [j" t{)//l?) 541/57 //'7 f/;rFi;/"d

Judge s signature

 

City and mata Washingion, oc y Hon. eeiyi' A; Howeil, chief u.s. District wage

P)'inted name mid title

 

 

 

Case 1:18-cr-00602-WHP Document43-4 Filed`03/19/19 Page 30 of 105

AO 93 {_Rcv. 1 1/13) Search and Seizure Warrant (Page 21

ca

 

Return

 

'Case No.:

 

Date and time warrant executed:

 

Copy of warrant and inventory left with:

 

lnventory made in the presence of :

 

Inventoty of the property taken and name of any person(s) seized: ,

 

 

Certitication

 

1 declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the

designated judge

Date:

 

 

Executing ojicer ’.s' signature

 

Pr'inte'd name and tier

 

 

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 31 of 105

ATTACHMENT A
This warrant applies to information associated With the elnail¢-_ that
is stored at premises owned,»maintained, controlled, or operated by l&l Internet, lnc. (“l&l”), an
electronic communication and/or remote computing service provider headquartered in Sunnyvale,

California.

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 32 of 105

I..

ATTACHME'NT B

Information to be disclosed by 1&1

To the extent that the information described in Attachment A is within the possession,

l custody,. or control of the 1&1 (hereinafter “the Pro.vider"’), regardless of whether such information

is stored, held or maintained inside or outside of the United States, and including any emails,

records, tiles, logs, or information that have been deleted but are still available to the Providerg the

Provider is required to disclose the following information to the government for each account or

identitier listed'in A_ttachrnent Ai

3..

The contents of all emails associated with the account, including stored or preserved
copies of emails sent to and from the account, draft emails, the source and
destination addresses associated with each email, the date and time at which each
entail was~sent, and the size and length of each email;

All records or other information regarding the identification of the account,_ to
include full name, physical address, telephone numbers and other identitiers,
records of session times and durations, the date on which the account Was created,
the length of service, the IP address used to registerthe account, log-in IP addresses
associated with session times and datcs? account status, alternative entail addresses
provided during registration, methods of connecting, log files., and means and
source of payment (inc.luding any creditor bank account number); '
The types of sen/ice utilized;

All records or other information stored at any time by an individual using the
-account, including address books, contact and buddy lists, calendar data, pictures,
and tiles;

All records pertaining to communications between the Provider and any person
regarding the account, including contacts with support services and records of
actions -taken; and other identiiiers, records cf session times and dutaticns, the date
on which the account Was created, the length ofservice,.the types of service utilized,
the IP- address used to register the account, log~in IP addresses associated with
session times and .dates, account Status, alternative .'e~ma_il addresses provided
during regist_ration, all other user names associated with the account, all account

names associated with the subscriber, methods ofconnecting;

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 33 of 105

_*+J

:TQ°

»_..
.

""';5~. m

All search history or Web history;

All records indicating the services available to subscribers of the accounts;

All usernarnes associated with or sharing a login IP address or browser cookie with
the accounts; l

All cool<ies, including third-party cookies, associated With the us_er;

All records that are associated With the machine cookies associated with the user;
and

All telephone or instrument numbers associated with the Account (inc`luding MAC

 

II.

 

 

'“ addres_ses, Electronic Serial 'i§l'uinbers (“ES_N”), Mobiie Electronic~'l~‘derititym

Numbers (“MEIN”), Mobile Equipment.ldentifier (“MEID”), Mobile ldentification
Nurnbers (“MIN”), Subscriber Identity Modules (“Sll\/I”), Mobile Subscriber
integrated Services Digital Networl< Number (“MSISDN”), International lvlobile
Subscriber Identifiers (“IMSI”), or International l\/lobile Equipment ldentities
(f‘ll\/IEI"’).

Information to be Seized by the Govermnent

All information described above in Section l that constitutes evidence, contraband, fruits,

and/or instrumentalities of violations of 18 U.S.C. § 1014 (false statements to a financial
institution),.lS U.S.C. § 1343 (wire fraud), 18 U`S.C. § 1344 (bank fraud), and 18 U.S.C. §_ 1956
(1noney'launde1'ing)? as well as 18 U.S.C. § 951 (acting as an unregistered foreign agent) and the
Fo`reign_ Agents Registration Act (“FARA”), 22 U.S.C. § 611 er seq., involving Mi_chael Dean

Cohen, including, for each account or identifier listed on Attachment A, information pertaining to

the following matters:

.a‘

Communications, records, documents, and other files involving Essential
Consultants, LLC;

Communications2 records, documents, and other files that false representations to a
financial institution with relation to intended the purpose of an account or loan at
that financial institution; the nature of any business or entity associated with an
account a financial institution; the source of funds flowing into an account; or the

purpose cr nature of any financial transactions involving that financial institution;

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 34 of 105

c. Records of any funds or benefits received by or offered to Michael Dean Cohen by,
or on behalf of, any foreign government, foreign officials, foreign entities, foreign
persons,y or foreign principals;

d. Communications, records, docuinents, and other files that reveal efforts by 'Michael
Dean Cohen to conduct activities on behalf of, for the benefit of, or at the direction
of any foreign government, foreign officials, foreign entities, foreign 'per’sons, or '
foreign principals;

e. Evidence indicating how and When the account W_as accessed or used, to determine

 

 

the geographicfand“chfo“nol”o'gical context ofa*ccount access, use, and events relating
to the crimes under investigation and to the account owner;
f. Evidence indicating the account owner’s state of mind as it relates to the crimes
under investigation;
g. ~ The identity of the person(s) who created or used the account, including records
that help reveal the whereabouts of such person(s); and
h. The identity of any person(s)-~including records that help reveal the Whereabouts
of the person(s)_-Who communicated with the account about any matters relating
to activities conducted by l\/Iichael Dean Cohen on_ behalf of, for the benefit of, or
at the direction of any foreign government, foreign officials, foreign entities,
foreign persons, or foreign principals
III. Review Protocols
Revlew of the items described in Attachment A and Attachrnent B shall be conducted
pursuant to established procedures designed to collect evidence in a manner consistent with
professional responsibility requirements concerning the maintenance of attorney-client and other
operative privileges When appropriate, the procedures shall include use of a designated “filter

team,” Separate and apart from the investigative team, _in_ order to address potential privileges

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 35 of 105

 

 

 

EXhibit D

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 36 of 105

UNITED STATES DlS'l"RICT COUR‘I`
SOU'I`HERN DISTRICT OF NEW YORK

 

la the Matter of a Warrant for All

Content and Other Inforrnation _ TO BE FILE]] UNDER SEAL
Assneiated With the Email Accounts

@¢m'mil nnm, AGENT AFFIDAVIT

 
  

Maintained at
Premises Controlled by Google, Ine.,

the Email Account _ 9 6
Maimajned at Pranises convened by 8 MAG'- 1
Dath, Inc., and the Email Account

v g maintained at
Premises Controlled by 1 & 1 lntemet,
Inc., USAO Reference No.
201 SROOI 27

 

 

Agent Affidavit in Support oprplication for a Search Warrant
for Stored Electronic Communications

STATE OF NEW YORK )
) ss.
COUNTY OF NEW YORK )

Special Agent-of the United States Attomey’s Office for the Southern

District ofNeW York, being duly swom, deposes and states:

I. Introduction

A. Affiant

 

 

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 37 of 105

 

B. The Provider, the Subject Account and the Subject Offenses

2. Imake this affidavit in support of an application for a search warrant pursuant to 18

U.S.C. § 2?03 for all content and other information associated With the email accounts

-@gmon.oom (aoo “cohoo Aooooor'), -_ soo “MDCPC
iaccount"),-@gmail.corn (thc “_ Account”), a_ (the
_ Account”), and -@aol.com (the “-Account") (collectively, the
“Subject Accoums”). The Cohen Account, _Account, and _

Account are maintained and controlled by Google, lnc., headquartered at 1600 Amphithean'e
Parlcway, Mountain Viaw, California 94043 (“Google”), the MDCPC Account is maintained and
controlled by 1 & l Internet, Inc., headquartered at 701 Lee Road, Suite 300, Chesterbrook,
Pooooyivooio 19037 (“1 a 1”), ood rh-tooooor is maintained ood oooo.-onod by can loo.,
22000 AOL Way, Dulles, Virginia 20166 {“Oatb”) (together, the “Providers”). The information
to be searched is described in the following paragraphs and in Attachrnents A, B, C and D to the
proposed Warrants.

3. As detailed below, there is probable cause to believe that the Subject Accounts contain
evidence, fruits, and instrumentalities of violations of 18 U.S.C. § 371 (eonspiracy‘ to defraud the
United States), 1005 (false bank entries), 1014 (false statements to a Enancial institution), 1343
(wire ii'aud), and 1344 (bankfraud) [collectively, the “Subject Offenses”). The Target Subj acts of
this investigation are MICHAEL COHEN (“Cohen”) and others known and unknown This
affidavit is based upon my personal knowled`ge, my review of documents produced pursuant to
grand jury subpoenas and prior search Warra.nts, my review of interview reports prepared by other
law enforceth oiiicers, and my conversations With other law enforcement officers, as well as

°` 2
samuels

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 38 of 105

my training and experience concerning the use of email in criminal activity. Because this aHidavit
is being submitted for the limited purpose of establishing probable cause, it does not include all
the facts 1 have leamed dining my investigation Wh_ere the contents of documents and the actions,
statements, and conversations of others are reported herein, they are reported in substance and in
part, except where otherwise indicated

C. Services and Records of the Provider

4. I have learned the following about the Providers:

a. The Proyiders offer email services to the public. ln particular, Google permits
subscribers to maintain email accounts under the domain name gmail.com. Google also allows a
subscriber to maintain email accounts under any domain name under the subscriber’s control. For
example, if a subscriber controls the domain name ‘ -’ Google enables the subscriber
to host any email address under this domain name on servers operated by Google. Oath pennits
subscribers to maintain email accounts under the domain name aol.coln. 1 & l permits subscribers
to maintain entail accounts under any domain name under the subscriber’s control For example,
if a subscriber controls the domain nan'u_’ 1 dr l enables the subscriber to host any
entail address under this domain name on servers operated by el & 1. A subscriber using the
Providers’ services can access his or her entail account from any computer connected to the
Internet.

b. The Providers maintain the following records and information with respect to every
subscriber account:

i. Email contents. ln general, any email (Which can include attachments such
as documents, ilnages, and videos) sent to or ii'cm a subseriber’s account, or stored in draft form
in the account, is maintained on the Proyiders’ servers unless and until the subscriber deletes the
email. if the subscriber does not delete the email, it can remain on the Providers’ computers

3
02.23.2018

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 39 of 105

indefinitely Even if the subscriber deletes the email, it may continue to be available on the
Provider’s servers for a certain period of time.

ii. Address book. ` The Providers also allow subscribers to maintain the
equivalent of an address book, comprising email addresses and other contact information of other
email users.

iii. Subscriber and billing information The Providers collect and maintain
(typically unverified) identifying information about each subscriber, including, for example, name,
username, address, telephone number, and alternate entail addresses The Providers also maintain
records concerning the date on Which the account Was created, the hiternet protocol (“lP”) address
of the user at the time of account creation, the current status of the account (e.g., active or closed),
the length of service, and the types of services utilized by the subscriber. Additlonally, for paying
subscribers, the Providers maintain records of the subscri-ber’s means and source of payment,
including any credit card or bank account number.

iv. Tronsac.tional information The Providers also typically retain certain
transactional information about the use of each accoLmt on its system ’l` his iufonnation can include
records of login (i`.e., session) times and durations and the methods used to connect to the account
(such as logging into the account through the Providers’ Website).

v. Cusromer correspondence The Providers also typically maintain records
of any customer service contacts with or about the subscriber, including any inquiries or
complaints concerning the subscriber’s account.

vi. Seorcli history Google and Oath also typically maintain records of any

search history or Web history associated with the subscriber’s account

02.28.2018

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 40 of 105

vii. .Associoted content Google also typically maintains content and records
relating to the following applications that are associated with its e-mail accounts: (A) “Google
Docs,” Which provides document-editing software that can be used to create, share, store, and
manage documents online; (B) “Google Drive,” which enables users to store files on Google
servers, Wherc they can be accessed remotely by the user and others; and (C) “Gchat” or “lnstant
Messenger,” which provides a chat interface through Which users can communicate with each
other in real time. Oath also typically maintains content and records relating to AOL instant
message, Which provides a chat interface through which users can communicate with each other
in real tilne.

viii. Preserved and backup records The Providers also maintain preserved
copies of the foregoing categories of records with respect to an account, for at least 90 days, upon
receiving a preservation request from the Governrnent pursuant to 18 U.S.C. § 2?03(1). The
Providers may also maintain backup copies of the foregoing categories of records pursuant to its
own data retention policy.

]). Jurisdiction and Authority to Issue Warrant

5. Pursuant to 18 U.S.C. §§ 2?'03(a), (b){l)(A) & (c)(l)(A), the Government may require
a provider of an electronic communications service or a remote computing servicc, such as the
Providers, to disclose all stored content and all non~eontent records or other information pertaining
to a subscriber, by obtaining a warrant issued using the procedures described in the P ederal Rules
of Criminal Procedure.

ti. A search Warrant under § 2703 may be issued by “any district court of the United States
(including a magistrate judge of such a court)” that “has jurisdiction over the offense being

wvesagaed.” is o.s.o. § 271'1(3)(A)(i).

02.282013

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 41 of 105

1i When the Govemment obtains records under § 2?03 pursuant to a search warrant, the
Governmcnt is not required to notify the subscriber of the existence of the warrant 18 U.S.C.
§ 2703(a), (b)(l)(A), (c)(Z) & (3). Additionally, the Government may obtain an order precluding
the Provider from notifying the subscriber or any other person of the warrant, for such period as
the Court deems appropriate, where there is reason to believe that such notification will seriously
jeopardize an investigation 18 U.S.C. § ZTUS(b).

E. Prior Applieations

8. On or about July 18, 201?, in connection with an investigation being conducted by the
Office of the Special Counsel (“SCG”), the Federal Bureau of lnvestigation'(“FBl”) sought and
obtained fi'om the Honorable Beryl A. Howell, Chief United States District Judge for the District
of Columbia, a search warrant for emails in the Cohen Account sent or received between January
1, 2016 and July 18, 2017. On or about November 13, 201?, the FBI sought and obtained from
.iudge Howell search warrants for emails in the Cohen Account sent or received between June l,
2015 and November 13, 2017, and emails in the MDCPC Account sent or received between the
opening of the account and November ,13, 2017. The SCO has since referred certain aspects of
their investigation into Cohen to the USAO, which is working with the FBI’s New York Field
Office. As part of that referral, the SCO provided the USAO with emails and other content
information obtained pursuant to the search warrants executed by the SCO, which had already

been reviewed for privilegel As discussed below, this affidavit is based in part on my review of

 

1 In an abundance of caution, in a separate application the USAO has sought authorization,
pursuant to Fed. R. Crim. P. 41, to_ review the emails obtained pursuant to the Prior Cohen Account
Warrants for evidence related to certain additional conduct that was not the focus of the Prior
Cohen Account Warrants. The emails obtained from the Prior Cohen Account Warrants that relate
to that additional conduct do not form a basis for the instant application

02_23.201 8

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 42 of 105

responsive materials produced pursuant to the July 1 S and November 13, 201? warrants (the “Prior
Cohen Account Warrants”).

9. On or about November 7, 2017, and January 4, 2013, as Well as certain prior dates, the
SCO sought and obtained from lodge Howell orders authorizing and extending the installation and
use of pen registers and trap and trace devices to record communications sent to or ii‘om the Cohen
Account. The SCO has provided pen register data obtained pursuant to those orders to the USAO.
This aftidavit, as discussed below, is based in part on my review of the pen register data obtained
pursuant to the November 73 2017 and January 4, 2018 orders (the “Pen Register Data”).

]0. 011 or about February 16, 2018, the USAO sought and obtained from the Honorable
Debra Freeman, United States Magisn'ate ludg`e for the Southern District of Ncw York, an order
pursuant to 18 U.S.C. § 2'}’03(d) for email header information associated with the MDCPC
Account. 'l`his aftidavit, as discussed below, is based in part on my review of email header
information produced by l & 1 in response to that order (the c‘l\/.|]JCPC l-leader lnforrnation”).
]1. Probable Cause

A. Overvicw

11. The United States Attorney’s Office for the Southern District of New York and FBI are
investigating among other things, a scheme by Target Subject Michael Cohen to defraud multiple
banlcs. Cohen is an attorney who currently holds himself out as the personal attorney for President
Donald Trump, and who previously served for over a decade as an executive in the Trurnp
Organization, an international conglomerate With real estate and other holdings.

_l2. rI`he investigation has revealed that Cohen has made affirmative misrepresentations in
and omitted material information from financial statements and other disclosures that Cohen
provided to multiple banks in connection with a transaction intended to relieve Cohen of

approximately $22 million in debt he owed on taxi medallion loans from the banks. As set forth

7
02.23.2013

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 43 of 105

in detail below, in these financial statements, and in his oral and other written statements to these
banks, Cohen appears to have (i) intentionally omitted cash assets that he began receiving in `20 1 7
ti‘om new consulting work; (ii) significantly understated his total holdings ot` cash and cash
equivalents ; and (iii) failed to inform the banks from which he was seeking debt relief that he had
agreed to make a $3.8 million cash payment to ath'rrd party, - in connection With
- acquisition of the taxi medallions securing Cohen‘s debt. By making these
misrepresentations and material omissions, Cohen avoided making monthly payments on his
loans, and attempted to and had secured proposed agreements from the banks to relieve him of
certain repayment obligations worth millions of dollars.

13. Based on my review of emails obtained from the Prior Cohen Account Warrants,
MDCPC Header hiformation, and documents produced pursuant to subpoenas, I have learned that
Cohen has used the Cohen Account and!or MDCPC Account to, among other things, (i)
communicate we _ ed their amer-
about the proposed transfer of Cohen’s medallions and associated debts; (ii) negotiate a pay-down
of the principal amount of the taxi medallion loans ; (iii) communicate with his accountant about

the contents of the false financial statements at issue; and (iv) send those false financial statements

to banks Additionally, _rst the _

Account, ._Account and-Account, respectively, to communicate with Cohen

about the status of the taxi medallion transaction, and to send relevant financial statements to
banks. Accordingly, and as set forth in more detail below, there is probable cause to believe that
the Subject Accounts will include evidence of the Subject Offenscs.

B. Cohen’s Statements to Sterling National Bank
14. As set forth in detail below, in 2014, Cohen, through limited liability corporations
(“LLCs”) controlled by him and his wife, laura Cohen, entered into a series of loans from Sterling

8
02.28.2018

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 44 of 105

National Bank (“Sterling”) and the Melrose Credit Union (‘Melrose”), secured by taxi medallions,
for approximately $20 million. Though entered into by LLCs, the loans were also secured by
personal guarantees in the names of both Cohen and his wife. Over time, as the taxi industry
weakened and the medal lions were devalued, Cohen sought to renegotiate the terms of those loans
and/or relieve himself from their obligations, including the personal guarantees As part of that
effort, Cohen made a series of representations to Sterling and Melrose about his net worth, assets,
available cash, and financial outlook. Specitica]ly, based on my review of records maintained by
Sterling and Melrose, and public sources concerning the taxi industry and the value of taxi
medal`lions, as well as my review of reports prepared by law enforcement officers of interviews
with a Sterling executive vice~president (the “Sterling Employee-l”) and my participation in an
interview with a Sterling employee (the “Sterling Employee-Z”), l have learned, among other
things, the following:

a. Taxi medallions are small metal plaques affixed to taxis. Withont a medallion, it
is illegal to operate a taxi in cities with medallion systems, such as New Yorlr City. Cohen and his
wife own multiple LLCS that collectively own 32 taxi medallions (_ each LLC owns two
medallicns).2 Cohen’s purchase of these New York taxi medallions was originally financed by
loans from Capital One Bank, for which the medallions served as collateraL Cohen was not a taxi
cperator, and leased his lnedallions to a third party. That third party made monthly payments to
Cohen, who in turn used some of those proceeds to pay his monthly loan payments

b. in early 2014, Cohen became a customer of Sterling when he sought to refinance a

mortgage on a rental property that he owned In or around April 2014, Cohen raised with Sterling

 

2 One of these companies, Mad Dog Cab Corp., was jointly OWncd by Sondra Cohen, Who l
believe is Cohen’s inother.

02.28.2018

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 45 of 105

the prospect of reEnancing his taxi medallion loans, which were then at Capital One Bank. By in
or about September 20']4, Cohen began negotiating a lending transaction with Sterling that would
allow Cohen to pay off his loans at Capital One and borrow more money from the then-increase in
value of the medallions. Accordingto --Sterling Employee-l, in 20]4, prior to the recent upheaval
in the taxi industry_-as a result of the emergence of ride-sharing services, such as Uber_taxi
medallion loans were viewed by banks and investors as safe,' short tenn credits, as the market value
of taxi medallions was consistently rising. Consequently, taxi medallion loans_lilce the loans held
by Cohen_were frequently refinanced at increasing amounts as the value of the medallions rose.
According to Sterljng Empl`oyee- l, borrowers typically cashed out the increase in the loan amount
and used the additional funds t`or other purposes. Cohen appears to have followed this approach in
2014, when he agreed to refinance his medallion loans for approximately $22 million, which_
according to letters from Capital One Banlt in Sterling’s files_was greater than his previous debt
at Capital One Bank ($21 million, of which $l4.6 million was a line of credit to Cohen). This
allowed Cohen to cash out the proceeds from the transactionl

c. Based on my review of records maintained by Sterling, l have learned that on or
about December 8, 2014, each of Cohen’s sixteen taxi medallion corporations entered into loan
agreements and promissory notes with Sterling for the principal sum of$l ,375,000, with repayment
due on December S, 2016. liach loan was signed by Michael or Laura Cohen, depending on who
was the sole shareholder of the corporation The loans were also each secured by a security
' agreement, dated the same day, making the medallions collateral for the notes. To give Sterling
additional sccurity, Michacl and Laura Cohen signed personal guarantees and confessions of
judgment3 giving Sterl ing the right to pursue collection against the Cohens’ personal assets were

their corporations to default under the loan agreements [n total, Sterling agreed to lend

l 0
02.23.2013

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 46 of 105

approximately $22 million to the Cohens’ companies Pursuant to participation agreements,
Sterling transferred 45 percent of that debt to Melrose.3 Under the terms of Sterling’s participation
agreements with Melrose, Sterling was precluded fi'orn amending or modifying the loans without
the consent of Melrose.

d. ln evaluating Cohen’s requested refinancing of the taxi_medallions, Sterling (and
Me]rose, consistent with its participation in the deal) conducted due diligence At Sterling’s
request, Cohen provided Ster]ing with a statement of financial condition, dated August l, 2014
(the “August 2014 Financial Statement” , which indicated that Cohen had $100,740,000 in total
assets, $23,550,000 in total liabilities, and a net worth of liii"'.»',l90,000.4 From my review of` a
Sterling credit memorandum, dated September 29, 2014, l know that Sterlhig viewed the
transaction favorably because, accounting for loan payments, cash flows from the medallions were
projected to be positive, the value of the collateral (as estimated by Sterling) exceeded $42 million,
and the net Worth of Cohen_who was the direct obligor under the guarantee agreements_was
over $77 million. An internal Sterling credit and risk rating analysis report, dated October 20.
2014, recommended approval of the loans for substantially the same rcasons.

e. Based on my review of records maintained by Sterling and public sources, I have
learned that over time, the collateral backing Cohen’s loans (taxi mcdallions) lessened in value due
to the rise in ride-sharing companies and significant devaluation of taxi medallions. Add'rtionally,
Cohen began falling behind on loan payments to Sterling and Melrose. l know from records

maintained by Sterling and an interview with Sterling Employee-2 that, beginning in or around

 

3 Melrose, which had a business principally focused on taxi medallion loans, is now in
conservatorship by the National Credit Union Administration (“NCUA”).

4 Cohen subsequently provided Sterling with a revised statement ot` financial condition, also
dated August 1,2014, which reported assets of $99,420,000, total liabilities of $23,550,000, and a
net worth of$?5,870,000.

l l
02,23.2013

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 47 of 105

September 2015, Cohen told Sterling, in sum and substance, that the individual leasing Cohen’s
medallions had fallen behind in making payments to Coheu, and that as a result, the monthly cash
flow from his taxi medallions had been reduced, leaving him with a shortfall of approximately
316,000 each month. For instance, I have reviewed an email from-Sterling l:`lmployee-2, dated
September 9, 2015 , summarizing a call with Cohen_which according to the ernail and toll records
for Cohen’s cellphone occurred on September 8, 2015~during which Cohen told Sterling
Enlployee-Z, in sum and substance, about his cash flow problems and a monthly shortfall of
approximately $16,000. ln that same email, Sterling Employee-2 commented that despite Cohen’s
statements, his personal financial information “indicate[d] a strong ability to make up the difference
in payments.” Cohen, however, according to Sterling Ernployee-Z, pushed the bank for a reduction
in Cohen’s monthly payments l

f. From my review of records maintained by Sterling and my participation in an
interview with Sterling Employee-Z, I have learned that Cohen and Sterling Employee-2 spoke
again on September 28, 201 S, and that during the call Cohen stated, in sum and substance, that the
individual to whom Cohen leases the medallions had again reduced monthly payments to Cohen. l
know from my review cf records maintained by Sterling that between in or about September 2015
and November 2015, Sterling raised the possibility~both internally and with Cohen--of Cohen
posting his real estate holdings, personal residence, cr some other collateral as additional security
for the banks According to these records, however, Cohen resisted these requests From my review
of loan documents and records maintained by Sterling, I know that in or about November 2015, as

a result of Cohen’s representation that he was not earning sufficient returns on his medallions to

cover monthly interest paylnents, Sterling and Melrose agreed to amend their loans with Cohen by,

12
02.23.2018

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 48 of 105

among other things, reducing the interest rate Cohen paid to Melrose and extending the loan
maturity date to December S, 2017.

g. l know from interviews with Sterling Employee-l and Sterling Employee-Z, as Well
as emails l have reviewed, that in or about October 2016, Cohen told Sterling Employee-l that
Cohen had a potential buyer of his taxi medallions, named -who would agree to
assume Cohen’s debt with Sterling and Me]rose. Based on my review of records maintained by
Sterling, as Well as the interviews with Sterling Employee-l and Sterling Employee-Z referenced
above, lknow that by or before October 2016, Cohen had entered into negotiations to sell his sixteen
corporate taxi medallions to _ _ for the
balance of the loans, which at the time was $21,3?ti,000. I lmow B‘om my review of records
maintained by Sterling, and my participation in an interview with Sterling Employee-Z, that as a
condition of the transfer of the medallion loans_and because Sterling was unfamiliar with-

_-Sterling requested that Cohen make a substantial principal payment on the loan, _of
approximately one million dollars, prior to the transfer. Cohen rejected this request initially. But
on or about lanuary 3 1, 201?', Cohen told Sterljng Employee-l, in sum and substanee, that he would
make a one million dollar principal reduction payment in order to move forward with the medallion
transfer deal with - Indeed, in an email sent from the Cohen Account to Sterling
Employee-Z on cr about February 22, 201?, Cohen conhrmed that he “agreed to pay down l million
from the loan amount.”

h. Pursuant to the participation agreements between Sterling and Melrosc, Sterling
was required to secure Melrose’s agreement to participate in the transfer of the taxi medallion debt
from Cohen to _ On or about April 17, 2017, Stcrling sent a memorandum to

Melrosc summarizing the terms of the proposed transaction, and noting the requirement that

13
oz.zsama

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 49 of 105

Melrose agree to the terms. On or about May 2, 2017, _ emailed Sterling
Ernployee-l from the _Account to inquire about the status of the transaction.
Ster]ing E.mployee-] responded to _ at the _Account that
Melrose had agreed to the deal, and that Sterling would be sending _ a term sheet
shortly.

i. In order for the banks to evaluate the proposed transaction fully, they requested
financial infonnati_on from the parties On or about October 26, 2016, a Sterling employee emailed

the -Account about the “Cohen Medallion Purchase,” and stated “[i]n order to

proceed with the assumption of Michael’s loans,” Sterling needed certain financial information

_).t the-Account, that he would send a Hnancial statement and tax

returns shortly. Additiona]ly, on or about June ’i', 2017, Sterling Employee-l emailed Cohen to
request an “updated personal financial statement,’-’ completed jointly with Cohen’s wife, and
Cohen’s most recent federal income tax return. On or about June 8, 2017, Cohen emailed Sterling
Employee»l B'om the Cohen Account, attaching a St`erling personal financial statement form that
had been filled out by hand, which referenced a statement of financial condition, dated May l,
2017 (the “May 2017 Financial Statement”), that was also attached The May 2017 Financial
Statement included a cover letter from Cohen’s accountani- stating, in sum and
substance, that the information in the statement came from Cohen and that -1ad not
confirmed its accuracy or completeness The May 2017 Financial Statement stated that Cohen had
total assets of $41,955,000, total liabilities of $39,130,000, and a net worth of $2,825,000. The

May 2017 Financial Statement indicated that Cohen’s assets were comprised of $1,250,000 in

14
02.282013

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 50 of 105

cash, $26,155,000 in closely held companies (such as the taxi medallion entities and his real estate
holdings), $3,200,000 in real estate investments, and his '$l 1,000,000 personal residence

j. Based on my review of reports of law enforcement interviews of Sterling
Employee-l, 1have learned that Sterling Employee-l reviewed each line of the `May 2017 Financial
Statement with Cohen to, among other things, verify its accuracy, and Steriing Employee-l asked
Cohen about the cash amount listed on the May 2017 Financial Statement. Cohen stated to Sterling
_iimployee»l, in sum and snbstance, that the May 2017 Financial Statement was accurate

le On or about August 16, 2017, Sterling Ernployee-l emailed Cohen at the Cohen

Account and - at the -Account, attaching a non-binding term

sheet memorializing the potential transaction between Sterling, Melrose, Cohen, and -

- On or about August 29, 2017, -mailed Sterling Employee-l from the-

Account, requesting that he be included on “all future e-mails to _ and/or -
- concerning this matter,” and providing proposed edits to the tenn sheet. On or about

Augusr 30, 2017, sterling smpiayea-i mailed _a the _
Account, Cohen at the Cohen Account, and 1- at the - Account, and provided them with a
revised term sheet. 011 or about September 5, 2017, Sterling Employee~l sent_
at the _acconnt, Cohen at the Cohen Account, and-it the -§ccount a
copy ot` the executed term sheet. Aceording to the term sheet, _ would bon'ow
-$20,000,000 from Sterling and Melrose, to be secured by the medallions that -was to
acquire from Cohen.

_l. As part of the agreement, according to the term sheet, $1,265,913 in principal (which
is what would remain alter the $20,000,000 payment on the outstanding loan balance) would be

repaid by Cohen and the two banks, with Cohen paying fifty percent and the banks dividing the

1 5
uz.zszcls

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 51 ot 105

remaining half of the balance Based on my review cf an internal Sterling credit mcinorandum,
dated October 4, 2017, the parties reached a preliminary agreement that Cohen would pay $632,95 6
of the remaining $1,265,912 principal loan balance, and Sterling and Melrose would absorb
$35'?,1¢5`?F and $2?5,789 respectively ill the form Of charge~effs. .Aecording to Sterling Ernployee-
1, Sterling was willing to divide the repayment of the outstanding principal balance-despite its
prior insistence that Cohen make a principal pay-down of at least one million dollars-because
Cohen represented on atelephone call with Sterling Ernployee-l, in sum and substance, that he had
insuflicient liquidity to pay the full outstanding principal balance As part ofthe agreement Sterling
and Melrosc also agreed to relieve Cohen and his wife of the personal guarantees that they made
on behalf of the LLCs. Thus, after completing the -transaction, Cohen would no longer
have had any outstanding obligations to Sterling or Melrose.

m. Based on my review of emails sent by Sterling employees, I have learned that
because the transaction between the parties was subject to full credit underwriting by lSter]jng and
Melrose (as well as Melrose’s regulators at NCUA), in Angust and September 2017, Sterling
required and requested additional Enancial statements for Cohen and - for its credit

underwriting process. ln response to Sterling’s requests, on or about October .5, 2017, i-

- sent from the _ Account to a Sterling employee a copy of 1-
- persons ama statement The small tamm las ae-

Account as the email contact for_. Additionally, on or about October 5, 2017,
Cohen, using the Cohen Account, re-sent Ster]ing Employee--?r a copy of his May 201? Financial
Statement'. A day later, on October 6, 2017, Cohen, using the Cohen Account, emailed Sterling
Emplcyee-Z a statement of iinancial condition, dated September 30, 2017 (the “September 201?

Financial Statement”).

1 6
02.23_2013

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 52 ot 105

n. Like the May 2017 Financial Stateinent, the September 2017 Financial Statement
included a cover letter from- Cohen’s accountant, stating, in sum and substance, that
the information in the statement came from Cohen, and that -1ad not confirmed its accuracy
or completeness The September 2017 Financial S_tatement stated that Cohen had total assets of
$33,43 0,000, total liabilities of $45,630,000, and a negative net worth of $]`2,200,000. Notably,
unlike Cohen’s May 2017 Financial Statement, the September 201'1’ Financial Staterncnt
represented to Sterling that Cohen had a negative net worth. The September 2017 Financial
Statement indicated that Cohen’s assets were comprised of $1,250,000 in cash, $17,630,000 in
closely held companies (such as the taxi medallion entities and his real estate holdings), 5
$3,200,000 in real estate investments, and his $1 1,000,000 personal residence (which, for the first
time, he indicated was held in trust). The September 2017 Financial_ Statement included assets and
liabilities not held in Cohen’s name, such as various entities associated with his taxi medallions and
some of his real estate investment entities

o. From my participation in an interview with Sterling Employee-?., and my review of
records maintained by Sterling, I have also learned that at or around the time Cohen provided
Sterling with these financial statements-in or around September 2011-Cohen stopped paying
monthly loan payments on his taxi medallion loans altogether. According to Sterling Enrployee-
2, Cohen informed Sterling, in sum and substance, that he had insufficient funds to pay the monthly
principal and interest payments on his medallion loans. By in or about December 2017, Sterling
and Melrose had not been paid approximately $276,937._92 in monthly principal and interest

_ payments on the medallion loans. Based on Cohen’s financial condition as conveyed in the

 

5 Notably, the September 2017 Financial Statement valued each of Cohen s thirty-two New
Yorlc taxi medallions at approximately $130,18?.50, which .was considerably less than the
$650, 000 valuation ascribed to each medallion m the Cohen-_term sheet.

1 7
casuals

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 53 of 105

September 2017 Financial Staternent, and his delinquency in making payments to Sterling, among
other things, the hank’s credit underwriting committee determined (and memorialized in a
December 2017 memorandum) that the Cohen~`- transaction was favorable for the bank
* that is, that -Would be a better borrower than Cohen.

p. On or about December 26, 2017, Sterling sent Cohen a demand letter requesting
the immediate receipt of past-due loan payments On December 29, 2017, Sterling sent Cohen a
letter stating that he was in default under the loans between Sterling and Cohen’s medallion
colporations. Cohen did not make an immediate payment on the loans, but instead sent an e-mail
to Sterling Employee-I on or about January 24, 2018, from the Cohen Account, stating that during
the closing of the Cohen~-transaetion,l Cohen Would ‘”bring all payments up to date as
Well as deposit the payoff differential.” Cohen also requested by email sent from the Cohen '
Account on January 24, 201 B, that at the closing of the Cohen--transaction, Sterling
provide a letter stating that all of Cohen’s debts have been satisfied and that Cohen’s personal
guarantees of the medallion loans had been terminated

q. The Cohen-`- transaction, hcwever, did not elose. On or about January
29, 201 S, -the -attorney, emailed attorneys for Sterling from the-account
and stated that “at this time there is no deal With Michael Cohen. Some of the numbers have
changed and we are not prepared to go forward.”

r. Based on my participation in the interview With Sterling Employee-Z and my
review of records maintained by Sterling, 1 know that after the Cohena- deal fell apart,
Sterlin'g assigned Cohen’s loans to an employee at Sterling who specializes in collecting on
defaulting loans (“Sterling Employee-B”). From my review of telephone call notes, l know that

Sterling Employee-B spoke to Cohen on or about January 30, 2018 about paying down and/or

1 8
02.28.2013

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 54 of 105

restructuring Cohen’s outstanding taxi medallion loans. Based on my review of an email between
Sterling Employee-3 and Cohen, I know that on the lanuary 30, 2018 call, Cohen stated that he
would send a “corrected current” version of his personal financial statement Following that ca]l,
on or about January 31, 2013, Cohen emailed Sterling Employee~.'i from the Cohen Account a
copy ot` the September 201'7r Finaneial Statement. Later that day, Cohen again emailed Sterling
Employee-3 from the Cohen Account and proposed paying $500,000 to bring the loans current
and $750,000 to bring the principal balance to $20,500,000. Cohen also suggested revised monthly
interest payment amounts On or about January 31, 2018, Sterling Employee-S responded to
Cohen at the Cohen Account and stated, in sum and substanee, that Cohen Would need to pay the
entirety of the overdue payments and pay down the principal balance of the loan to $20,000,000
(in total, a payment of approximately $1,750,000), and would need to make larger monthly interest
payments.

s. Dn or about February 1, 2018, Cohen emailed Sterling Employee-3 from the Cohen
Account and proposed “[p]ayment of $l.250m which ALL can be used to pay down principal, if
[Sterling] will waive past due arnoun_ts,” but stated “I do NOT have more than the $1.250m.”
(Emphasis in original.) Cohen also stated, in sum and substance, that he had insufficient financial
resources to post additional collateral or pre-fund monthly payments Based on my participation
in an interview With Sterling Employee~2, 1 have learned that Sterlin g continues to renegotiate the

medallion loans with Cohen based on Cohen’s representations about his cmrent financial position.

1 9
02.23.2013

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 55 of 105

C. Cohen Made Material Misrepresentations About His Finances to Banks

Cohen Concealed from Sterling and Melrose Ca`sh Dcrived from Consulting Work

15 . As set forth in detail below, despite multiple representations by Cohen to Sterling (and,
by extension, Melroseé) that he had insufficient funds to pay down the principal balance of the
medallion loans, make monthly interest payments, or pay past-due arnounts, it appears that
between 201 6 and the present, Cohen opened and maintained bank accounts at First Republic Bank
(“First Republic”), and then received millions of dollars in purported consulting payments in these
accounts, which he did not disclose to Stcrling. Cohen set up these accounts and received these
funds during the very period in which he made disclosures to Sterling about his personal finances
(including his assets and liabilities) and his ability to make payments on the medallion loans ln
these disclosures to Sterling-rand despite being asked about these bank accounts by his
accountant_Cohcn withheld information about liquid financial assets at First Republic.

16. Specifically, based on my review of documents and bank records produced pursuant to
a subpoena by First Republic, and my participation in and review of reports of interviews with two
First Republic employees, 1have learned, among other thhigs, the following:

a. Cohen and his wife have been customers of Pirst Republic since approximately

June 201 1 . Cohen controls several checking and loan accounts, some in his own name and others

in the names of corporate entities.

 

5 Based on my review of a report of an interview conducted with an employee of Melrose, l
have learned that, pursuant to the participation agreement between Sterling and Melrose, Cohen’s
financial statements and other records in Sterling’s possession were forwarded to Melrose so that
Melrose could make a determination as to whether to approve of the Cohen-
transaction. Based on my review of reports of interviews with Melrcse employees, 1 also snow
that Cohen called employees at Melrose regarding the Cohen transaction

20
session

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 56 of 105

b. On or about October 26, 2016, iii Manhattan-, New Ycrl<, Cohen opened a new
checking account at First Repub]ic in the name of Essential Consultanls LLC (thc “E`ssential
Consultants Account”). Cohen was the only authorized signatory on the account. When Cohen
opened the Essential Consultants Account, a First Republic employee (“First Republic Eniployee-
i") conducted an in-perscn interview of Cohen. In response to a series of know-your-custcmer
ques601157 about the purpose of the account-the answers to Which First Republic Employee-l
entered into a form E_Cohen stated1 in sum and substance, that he was opening Essential
Consultants as a real estate consulting company to collect fees for investment consulting work,
and all of his consulting clients would be domestic individuals based in the United States. Cohen
also stated, in sum and substance, that his purpose in setting up the account was to keep the revenue
from his consulting business-which he said Was not his main source of income_separate from
his personal Enanees. As set forth bclow, there is probable cause to believe that Cohen’s
statements about the intended purpose of the account and source of funds for the account Were
false. Specitically, the account was not intended to receive-and does not appear to have

received-money in connection with real estate consulting Wcrk; in addition, the account has

received substantial payments from foreign sources.

 

 

7 Certajn financial institutions are required to conduct such procedures pursuant to the Bank
Secrecy Act and its implementing regulations See 31 U. S .C § 5318; 31 C. F. Rq § 1020.220.

3 First Republlc Employee-l first filled out the form on the day he interviewed Cohen, October
26, 2016. On or about December 19, 2016-, at the request of bank compliance personnelJ First
Republic Employee-l updated the form to add more detail about Cohen’ s statements

21
nz.sszoia

 

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 57 of 105

 

d. Second, l know from my renew ofFirst Republic bank records that were scheduled

by an FBI forensic accountant that a£er Cohen opened the Essential Consultants Account, Cohen
received payments into that account from foreign"businesses and entities that do not reflect the
stated client profile for the residential and commercial real-estate consulting services. Specitically,
from my review of the Essential Consultants Account schedule and public sources, l know the
fcllcwing:

i. Beg-inning on or about January `31, 2017, Cohen began receiving monthly
payments of $83,333 from an entity called Columbus_Nova LLC, Which were deposited into the
Essential Consultants Account. According to public sources, Colurnbus Nova is an investment
management firm controlled by Renova Grcup, an industrial holding company based in Zurich,
switzerland the is assessed by nassau national view versaberg. amin harley 2017 w

August 2017, the Essential Consultants Account received seven payments totaling $583,332.98

from Columbus Nova LLC.

 

02.282018

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 58 of 105

ii. Beginning on cr about April 5, 201?, Cohen began receiving payments from
chartis lnvestrnents, SARL, which l believe to be the iii-house iinancial subsidiary of the Swiss
pharmaceutical company Novartis International AG (“Novartis”). Bel;ween April 201? and January
-2018, the Essential Consultants Account received ten wire payments from a Swiss bank account
held in the name of chartis, each in the amount of $99,980, for a total of $999,800.

iii. Beginning in or about April 2017_. the Essential Ccnsultants Account started
receiving wire payments from a bank account associated with the telecommunications company
AT&T Inc. (“AT&T”). Speciiically, on or about April 14, 2017, AT&T wired $100,000 to the
Essential Consultants-Account and, from in or about lune 2017 to in or about January 2018, the
Essential Consultants Account received nine $50,000 payments from AT&'I`. In total,'AT&T wired
$550,000 to the Essential Consultants Account.

iv. On or about May 10, 201'?', Junc 9, 20]7, .luly 10, 201'.¢',l and November 27.
'201?, the Essential Consultants Account received four deposits in the amount $150,000 (totaling
$600,000) from a bank account in South Korea. The account holder from which the money was
sent is Kcrea Aerospace Industries Ltd. (“KAI”). KAI is a Sout.h Korea-bascd company that
produces and sells fixed-wing aircraft, helicopter aircraft and satellites to the United States
Department ofDefense, among other customers

v. On or about May 22, 2017, the Essential Consultants Account received a
$150,000 deposit from an account at Kazkomrnertsbank, a Kazakhstani bank. The listed account
holder at Kazkornmertsbank was a second Kazakhstani bank named B'I`A Banlc, AO. A message
accompanying the wire payment indicated that the payment was a “month]y consulting fee as per
Inv B'I`A-lUl DD May 10, 201? consulting agreement WfN DD 08 05 201? CNTR WfNDD

08/05!2017.”

UZ_?.S.Z|]| 3

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 59 of 105

vi. ln total, from on or about lanuary 31, 2017 to on or about January 10, 201 S,
the Essential Consultants Account received approximately $2,883,132.9£8 in transfers and checks
from the aforementioned entities. As of on or about January 10, 2018, the balance in the Essential
Consultants Account was $1,369,4?4.23. l

e. On"or about April 4, 201',7, Cohen opened another new checking account at First
Republic, this one in the name of Michael D. Cohen & Associates, P.C. (the “hd]]C&A Account”).
Cohen was the only authorized signatory on the account. Among other things, the MDC&A
Account received ten wire transfers and one check from an account in thc name of Squ irc Patton
Boggs, a law flrm. In total, from on or about April 5, _201?, to on or about January 2, 2018, the
MDC&A Account received $426,09?.70 in deposits, and the balance in the account as of January
2, 2018, was $344,541.35. As discussed below, Cohen never disclosed any of the balance in the

Essential Consultants or MDC&.A accounts to Sterling during the negotiations With respect to the

 

- transactionj including in his May 2017 Financial Statement and September 2017
F`mancial Statement.

l?. Based on my review of emails from the Cohen Account that were seized pursuant to
the Prior Cohen Account Warrants, and my review of reports of interviews with employees of
AT&T and Novartis, it appears that the aforementioned payments to the Essential Consultants
Account and h/IDC&A Aceotmt ostensibly were for political consulting work, including consulting
for international clients on issues pending before the Truinp administration10 Specitically, from

my review of emails from the Cohen Account and public sources, l have learned the following:

 

10 Based on my review of public sources, I have learned that Cohen is not registered as a
lobbyist cr as a person acting as an agent of foreign principals, as may have been required by the
Foreign Agents Registration Act.

24
oz.zs.zols

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 60 of 105

a. On or about April 28, 2017, Cohen sent an email from the Cohen Account to an
individual whom 1 believe is affiliated with KAI. in the email, Cohen attached a document
purporting to be a “Consulting Agreement” between K.Ai and Essential Consultants dated as of
about May l, 2017. The document indicates that Essential Consultants would render “eonsulti_ng
and advisory .seivices, as requested” by KAI, and that KAI would pay Essential Consultants “a
consulting fee of One I\/lillion TWo I~Iundl'ed Thousand ($1,200,000.00) US Dollars,” disbursed
through eight $150,000 installments between May 2017 and December 201?.

b. On or about May 10, 2017,- Cohen sent an entail from an alternate email address,
copying the Cohen Account, to an employee of BTA Bank. To the email, Cohen attached an
invoice to BTA Bank in the name of Essential Consultants. The invoice contemplated a $150,000
payment to Essential Consultants for a “monthly consulting fee.”

c. On or about February 13, 2017, Cohen emailed an AT&T employee h'orn the Cohen
Account What appears to be a consulting agreement, which contemplates that Essern;ial Consultauts
“shall render consulting and advisory services to [AT&T]” and that AT&T would “advise DEssential
Consultauts] of those issues and matters With respect to Which AT&T Servioes desires [Essential
Consultants]’s assistance and advice.” The contract calls for AT&T “to pay the Consultant for his
services . . . a consulting fee of Finy Thousand ($50,000) Dollars . . 4 per month.’_’ Based on my
review of reports of interviews with AT&T employees, l have learned that A'l`&'l` retained Cohen
to consult on political issues, including net neutrality, the merger between AT&T and Time Warner,
and tax reform.

d. On or about lanuary 17, 2017, Cohen emailed to a representative of Novartis from
the Cohen Account a contract between Novartis and Essential Consultants, which provides that

Essential Consultants will “provide consulting and advisoly services to Novartis on matters that

02`23.2013

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 61 of 105

relate to the repeal and replacement of the Afi`ordable Care Act in the US and any other issues
mutually agreeable to [E`ssential Consultants] and l\iovartis.’J The contract provides for a
“consulting fee of One Mill_ion Two Hundred Thousand ($1,200,000) US dollars,” to be paid to
Essential Consultants in even monthly installments over the course of a year. Based on my review
of reports of interviews with Novartis employees, I have learned that Novartis retained Cohen to
provide political consulting services and to gain access to relevant policymakers in the Trump
Administration.

e. On or about April 3, 201?', Squire Patton Boggs,_ a law iirrn, announced on its
website that is had formed a “strategic alliance” with Michael D. Cohen & Associates and would
“jointly represent clien .”

18. Despite the significant amount of money that Cohen received into the Essential
Consultants Account and the MDC&A Account, and the cash balance in both accounts, Cohen did
not disclose that information to Sterling or Melrose. Specitically, based on my review of documents

provided a - md my ama ad 3_1

have leamed the following:

a. ln or about May 2017,-rnet With Cohen at a law firm in Manhattan, New
York. At the meeting, Cohen told- in sum and substance, that he had set up a law practice
called Michael D. Cohen & Associates P.C., and a consulting company called Essential Consultants
LLC. Cohen told- in stun and substance, that he expected to earn $75,000 per month in
connection with his law practice, and that he expected gross revenues for the consulting business to
be between five and six million dollars annually

b. ln or about October 2017, if not earlier, -Was preparing a personal financial

statement for Cohen. On or about October 6, 201 7, - sent an email to Cohen at the Cohen

26
02.23.201 s

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 62 of 105

Account in which -wrote that “[a]ttached is a draft of the new PFS as of September 30, 2017”
and attached a draft of the September 2017 Finaneial Statement'. The draft statement reflected that
as of September 30, 201?`, Cohen had only $1,250,000 in cash, total assets of approximately
$33,430_.000 (cornprised of taxi medallion interests, real estate interests, and his personal residence
and property), and liabilities of approximately $45,630,0_00, leaving him purportedly over $12
million in debt. In the same email, -questioned Cohen, in sum and substance, about the fact
that the financial statement did not list any assets associated with either the Esseutial Consultants
Account or the MI)C&A Account: “[w]e did not add any value for you[r] two operating entities _
Michael D. Cohen & Associates POC [sic] and Essential Consultants LLC. .Please advise Whether
or not these should be disclosed and what value.”

c. On. or about October 6, 2017, Cohen called -by mlephonkwhich is reflected
on toll records for Cohen’s cellphone_and told -in sum and substance, not to include
Essential Consnltants or MDC&A in the September 2017 Financial Statelnent because they had no
value.

d. On or about October 6, 2017, following the call with-lohen, using the Cohen
Account, responded to - email with the answer “[l]ool<s good to me.” Cohen never directed

-to make any changes to his cash position as listed in the September 2017 Financial
Statement. Neither E_ssential Consultants nor MDC&A was listed on the September 201? Financial
Statement that was provided to Sterling.

19. Based on the foregoing, and from my review of bank records and emails sent by Cohen
to Sterling, l know that the September 2017 Financial Statement made no mention whatsoever of
assets that Cohen held in the Essential Consultants Account or the 1\/.[DC&A Account. As of

September 30, 2017-the date of the September 2017 Financial Statenient_Cohcn had

22
os.zsaois

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 63 of 105

approximately $6?3_.'?29.95 in the Essentiai Consultants Account and $248,6 1 928 in the MDC&A
Account As of October 6, 201'?', the date When -iskecl Cohen about the two accounts, Cohen
had approximately $823,709.95 in the Essential Consultants Account and $248,6-19.28 in the
MDC&A Account.
Cohen Unclerstated His Available Cash

20. ln addition to Withholding the existence of the Essential Consultants Account and the
MDC&.A Account from Sterling and Mclrose, it appears that Cohen also substantially understated
his available cash and cash equivalents in his financial disclosures Speciiically, l know from my
review of the September 2017 Financial Staternent that Cohen provided to Ster]ing that Cohen
represented that he had $1,250,000 in cash as of September 30, 2017. But, from my review of a
summary of bank records that were scheduled by an FBI forensic accountant, l have learned that
Cohen had over $5,000,000 in cash and cash equivalents as of September 30, 2017. Specii`ically,
from my review of the account schedule and bank records, 1have learned the following:

a. Cohen has three checking andfor savings accounts at Capital One Bank, one of
which is in his wife’s name. As of September 30, 201'}', Cohen had $1,105,680.35 in his savings
account1 and $1,262,982.29 in total in the three accounts at Capital One Bank.

b. Cohen has three accounts at Morgan Stanley in his name. As of September 30,
2017, the combined total in cash and cash equivalents in those three accounts was $1,2?0,600.4].

c. As of September 30, 2017, Cohen had $260,689.18 in an account at Signature Bank.

d. .In addition to the Essential Consultants Account and MDC&A Account at First
Republic, Cohen also had two joint checking accounts with Laura Cohen at First Republ.ic. In total,
as of September 30, 2017, Cohen had at least $1,876,209.2? in total in his four accounts at First

Republic.

0_2,23.2018

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 64 of 105

e. Cohen has an account at Bethpage Credit Union with $25,931.39 in it as of
September 30, 2017.

f. As of September 30, 2017, Cohen had $1?,542.54 in accounts at Sterling.

g. Cohen has two accounts at TD Bank_one in his name and one held jointly with his
Wife--and the total balance across the two accounts as of September 30, 2017 Was $300,096.72.

h. In totaL as of September 30, 2017, Cohen had at least $5,014,051.-80 in his accounts
at Capital One Bank, Signature Bank, TD Banl<, Bethpage Credit Union, First Republic, and
Morgan Stanley.

21. Accordingly, based on the foregoing, it appears that Cohen’s representations to Sterling
and Melrose that he did not have more than $1,250,000 were false, and that Cohen withheld
information regarding approximately $5 million in funds from Sterling and l\/Ielrosel in order to
secure favorable terms in his renegotiation of his medallion loan. Based on my participation in an
interview with Sterling Employee-Z, and my review of reports of interviews with Sterling
Employee-] and two Melrose employees, it is my understanding that that Sterling and Melrose
would View Cohen’s understating of his assets as material to its decision whether to renegotiate

Cohen’s medallion loans and on what terms, or approve of the transfer of those loans to

cohen aaa a side Agreement With -

22. As set forth in detail below, it appears that during the course of Cohen’s negotiations to

sell his interest in taxi medallions and the associated debt to _, Cohen not only

 

misrepresented his financial position to Sterling, but also failed to disclose a side deal he had

negotiated with -it appears that -agreed to pay an above-market price for

Cohen’s taxi cab medallions, and in exchange, Cohen agreed to pay -approximately

29
02,28.2018

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 65 of 105

$3.3 million in cash. Specifically, from my review of documents produced pursuant to a subpoena
by Sterling, and reports prepared by law enforcement officers of interviews with Sterling
Employee-lJ as well as my participation in an interview with Sterling Employee-Z, 1have learned,
among other things, the following:

a. On or about September 5, 201?, an executed term sheet was circulated by Sterlhig
Employee-l to Cohen and_ See supra il 14(k). According to the term sheet, -
- would borrow $20,000,000 from Sterling and Melrose, to be secured by the medallions
that -was to acquire from Cohen. At a price of$?.l] million for thirty-two taxi medallions,
the proposed transaction Valued each medallion as worth $625,000. The tenn sheet also
contemplated a $1,265,913 pay-down of the principal balance ofthe loan. The term sheet made no
mention of a $3.8 million payment from Cohen to - or any other form of payment or
financial transaction between the parties

b. Additionally, an internal Sterling credit memorandum, dated October 4, 2017,
describing the terms of the Cohen--ransaction and the new loan tc_did
not mention any payments li‘orn Cohen to - including a $3.8 million payment The
memorandum also noted that the “loan' amount of $20MM indicates a $6251\/[ purchase price per
medallion” but “it is recognized that this is not in line with current market values.” Indeed,
according to an internal Sterling memorandum dated February 5, 2018, in the month of January
2018, taxi medallions sold for amounts ranging from $120,000 to $3'.72,000. According to Sterling
Employee-l and Sterling Bmployee-Z, they were never told that - agreed to a purchase

price of $625,000 in exchange for a lump sum payment from Cohen, or that Cohen would make

02.28.2013

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 66 of 105

23. While Cohen and_ did not disclose any payment from Cohen to
-‘_n communications with .Sterling, it appears that such a payment Was contemplated
Indced, based en my review of records maintained by -and a report prepared by law
enforcement agents of an interview with '- l have learned the following, in substance and in
part, regarding the proposed side~payment from Cohen to-

a. On or about September 19, 2017, -prepared a memorandum for Cohen

entitled, “Sale of NYC Medallion Entities and Debt Assumption” (the ‘-Vlemorandum”).

The l-l\/Iemorandurn sununarized the proposed transaction between Cohen and -

in part, as follows: “Michael and Laura Cohen Will transfer ownership of their 13 NYC medallion

entities to a Buyer who will assume their bank indebtedness, upon the [Cohens’] paying down the
debt portfolio of the 13 entities by $500,000 and a cash payment to the Buyer of $3,800,000.” “

b. According 150-Cohen told him the parameters of` the deal, including the

payment of $3,800,000 to- but -:iid not know where Cohen was going to obtain

$3,800,000 to pay - As noted above, Cohen had more than $5,000,000 in cash and

cash equivalents as of September 2017, but had only disclosed in his September 2017 Financial

Statement that he had $1.25 million in cash.

24. Based on my review of records maintained by Sterling (as well as Melrose, the bank

l With the participating interest in the loans) and reports of interviews of representatives cf Sterl ing

(and Melrose), l have seen no evidence that Sterling, Melrose, or any other Enaneial institution

involved in the potential deal with Cohen and -was aware of the planned $3.8 million

side payment item Cohen to -

 

ll The reference to thirteen medallions appears to be an error by 1- Cohen and his wife
together owned sixteen corporations, which in turn owned 32 taxi medallions.

31
ozaszols

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 67 of 105

D. Probable Cause Regarding the Subject Accounts

25. As set forth above, since at least September 2015, if not earlier, Cohen has told Sterliug
that he has difficulty making payments on his medallion loans and, since at least October 2016,
Cohen has been actively engaged in an attempt to sell his taxi medallions and the associated debts
ro- in the course er song Se, cohen has used the Cohen Account radar more

Account to engage in email communications regarding the terms of the transactions and the

undisclosed side~payment with- at the _ Account l-

-at the l-Account, and f- at the-Account Specitically,

as described above, there is probable cause to believe that the Subject Accounts have been used
regarding the proposed Cohen-- transaction with Sterling:
a. Cohen has used the Cohen Account to, among other things, negotiate a pay~dowu
of the principal amount of the loan, see supra il l4(g), to send term sheets to Ster'ling see supra 11
l4(i), to communicate With his accountant about the contents of financial statements, see supra 11
16, to send financial statements to Sterling, see supra 11 14(i), (l), to check on the status of the
transaction as of Janua.ry '24, 2018, see suprail l4(n), to negotiate a reduction of his debt with
_ Sterling on or around January 31, 2018, see supra 1[ 14(0), to tell Sterling on February l, 201 S, he
does not have the ability to pay more than $1,250,000, see supra 11 14(p), and to communicate with
individuals responsible for sources of payments to the Essential Consultants Account, see supra 1[
lS. In other words, from the communications described above, it appears likely that the Cohen
Account will contain recent evidence of the Subject Ochses, including communications and
potential misrepresentations to Sterling, and evidence indicating that statements made to Sterling
are false or misleading
b. _has used the _Account.to communicate about
the proposed taxi medallion transaction With Cohen, Which appears to have been discussed as early

32
02.282013

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 68 of 105

as October 2016. See supra ii l¢l(g).12 Speciiically, as described above, as early as May 2, 2017,

_used the - Account to inquire about the status of the transaction,

see supra 11 14(1:1). He used the-Account to exchange drafts cf the proposed tenn
sheet with Cohen, - and Sterling, see supra 11 l4(j). The ,_Account was also

used by 1-to send a personal financial statement for_ to Sterling,
see supra 1[ 14(1_`). The f_Account was copied on emails from the _

Account about the transaction, see supra 1i l4(i), and Was listed on _ financial
statement as the contact ernail for_, see supra ii l4[m). Additionally, based on my
review of MDCPC Header Information, Ilmow that on or about September 1, 2017_at or around
the time the -md Cohen were negotiating a tenn sheet--.ised the
_Account to send and receive eight emails from Cohen at the MDCPC Account.
c. -has used the -Lccount to communicate with Sterling employees, Cohen,
and .-about the proposed taxi medallion transaction since at least December 2016.
See supra 1[1[ 14(g), 24(0). Specitically, on or about August 29, 2017, -told Sterling that he
should be included on “all future e-mails” involving the proposed transaction, see supra ‘\l 14(1].
Additionaily, -was involved in making revisions to the parties’ term sheets, and he told
Sterling on lanuary 29, 2018 that-would not go forward with the planned 'transaotion,l
see supra 1[ 14(]), (n_`). Accordingly, there is probable cause to believe that the -Account Will

contain evidence of the negotiations between Sterli.ng and the parties, evidence of a payment from

Cohen to-md the reasons for the collapse of the Cohen-`- transaction

12 For instance, E:om records provided by Sterling, I know that on or about December 2,
2016,_sent an email to a Sterling employee using the_
Account The email forwarded correspondence between-who Waa using the-
Account, and an employee of Capita.l Onc regarding extending _ loan with
Capital One.

 

33
02.23.2013

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 69 of 105

26. Additionally, it appears that Cohen set up the MDCPC Account to receive emails he
Was previously receiving at the Cohen Account. Specitieally, based on my review of records
maintained by AT&T, l have learned that on or about May 5`, 201'_}, Cohen sent an email from the
MDCPC Account to a blind copy list of recipients stating that “[d]'ue to the overwhelming volume
of phone calls and emails coming into my previous cellular number and e-mail address, l have
elected to create for Clients Only the following Kindly use this new information for all future
contact and communications.” The signature line on the email listed “Essential Consultants LLC”
and “Michael D. Cohen & Associates, PC,” as well as the MI)CPC Account as the email adl:iress.13

2‘}', ln addition, based on my review of emails from then MDCPC Account produced
pursuant to the Prior Cohen Account Warrants and the l\/_[DCPC Header lnformation, l have learned
that Cohen has used the MDCPC Account to send and receive emails from the Cohen Account, to
communicate with thi-chount, and to send and receive emails from other email accounts
about his political consulting business Additionally, from my review of the MDCPC Header
hit`ormation, it appears that since the _
Cohen has continued to send and receive emails at the MDCPC Account that appear likely to be
relevant to the commission of the Subject Offenses. F or example, emails obtained pursuant to the
Prior Cohen Account Wan'ants, as Well as the MDCPC Header Information have revealed the
following:

a. On approximately eight occasions in August and September 2017,'Whi1e Cohen,

_ Wcre communicating about a term sheet t`or the Cohen-`-taxi

 

13 Based on my review of emails from the IV[DCPC Account obtained pursuant to subpoena, I
have learned that Cohen has used the account to communicate with numerous individuals With
whom he does not enjoy an attorney-client privilege, including some of the individuals described
below. See fnj$'a ll 27.

34
0123_2018

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 70 of 105

medallion transaction, see supra 1[ l4(k), Cohen used the MDCPC Account to send or receive
emails B‘om -tt the-tccount. I"or instance, on or about August 22, 201?, -used
the -.‘choun_t to send an email to Sterling Ernployee-l and copied Cohen on the small at the
I\/[DCPC Account. On the same day, Ster]ing Employee-l responded to-at the-\ceount
and Cohen at the MDCPC Account. On or about August 22, 2017, Cohen also used the M])CPC
Account to send an email to Sterling Employee~l .
b. As noted above, on or about September l, 2017.; Cohen used the MDCPC Account
to send or receive eight emails with the- Account
n c. Cohen used the MDCPC Account to send and receive emails from individuals Who
work _at. companies With Whom it appears Cohen has a political consulting agreement For
example, beginning in April 2017-_the same month When Cohen began receiving payments from
AT&T, see supra 11 lo(d), l?(c)_€ohen used the MDCPC Account to send and receive emails
from AT&T employees `Tliese emails contain, among other things, invoices from Cohen to AT&T
for consulting work by Cohen. Similarly, beginning in April 2017_which is also the month
Cohen began receiving payments from Novartis for consulting Work, see supra ml le(d), l?(d)_
Cohen used the MDCPC Account to send and receive emails from employees ofNovartis. These
emails concem, among other things, invoices from Cohen and requests for Novartis for Cohen’s
assistance on an initiative relating to drug pricing
d. From my review of the MDCPC Header information, l have learned that Cohen'has
continued to use the MDCPC Account to send and receive emails nom individuals Who Worl¢; at
companies With Wholn it appears Cohen had a political consulting agreement, such as Novartis and
AT&T. For instance, on approximately six occasions between November 28, 2017 and January

30, 2018, the MDCPC Account vvas used to send and receive emails from accounts belonging to

35
02.23.2013

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 71 of 105

individuals using @att.com email addresses Similarly, on approximately seventeen occasions
between December 1, 2017 and February 20, 2018, the MDCPC Account was used to send and
receive emails from accounts belonging to individuals using @novartis.com email addresses
Since November 15, 201 7, the MDCPC Account has also sent and received emails with individuals
using the email domains @bta.kz, Which I believe is the email domain used by employees of BTA
Banl<, see sign-a 1]‘1[ lG(d), l?(b), and @squirepb.com, Which I believe is the email domain used by
employees of the law firm Squire Patton Boggs_both of which Cohen appears to have a
consulting relationship with, see supra 1111 l.E(e), l'7(e). Accordingly, it appears that Cohen
continues to use the MDCPC Account to send and receive emails that will be relevant to Whether
he is maintaining a consulting bnsiness, What type of consulting work he is doing, and whether he
is receiving money for that consulting Work.
28. In addition to the foregoing, based on my review of the Pen Register Dala, see supra il
9, it appears that since the date of the last search Warrant on the Cohen Acco unt (I'.e., November
13, 2017), Cohen has continued to use the Cohen Account to communicate With the -
__/\ccount, the-Account, and other email accounts that appear likely to be relevant
to the commission of the Subject Ofl`enses described above. For example, the Pen Register Date
has revealed the following:
a. Emails sent by the Cohen Account to the-\ccount on or about December 18,
2017 at 8:26 p.m., December 21, 2017 at 9:35 p.m., December 22, 2.01'}r at 4:32 p.m., ]a.nuary 3,
2018 at 8:0] a.m., January 3, 2018 at2:56 p.m., and .lanuary 4, 2018 at 3:31 p.m.
b. An email sent by the Cohen Account to the _Account on or about

January 25, 2018 at 8:55 p.m.

36

02_28,2018

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 72 of 105

c. Emails from the Cohen Account to the email account _ on or

about December l, 2017 at 2:14 p.m., December 29, 2017 at 10:20p.n1., .lanuary 2, 2018 at 3:52
p.m., January 2, 2018 at 5:44 p.m., and .lanuary 8, 2018 at 6:38 p.m. Based upon my review of
emails contained in the Cohen Account, l have learned that the_ email account
belongs to- Cohen’s accountant, through whom Cohen made misrepresentations to
financial institutions, as discussed above.

d. Emails from the Cohen Account to email accounts belongingto Sterling employees,
including Sterling Employee-l, on or about January 25 , 2018 at 10:23 p.m., January 26, 2018 at
12:55 a.rn., January 29,'2018 at5:30 p.m., January 29, 2018 at 8:29 p.m., January 30, 2018 at 6:44
p.m.

e. An email sent ii'om the Cohen Account to the email account
clientserviceny@iirstrepublic.com on or about January 25, 2018 at 5:29 p.m. As stated above,
.First Republic is the bank at which the Essential Consultants Account is held.

f. Nurnerous emails sent nom the Cohen Account to the email account

_ including emails on or about December 4, 2017. at 2:1’1r p.m. and Janua.ry 29,
2018 at 5 :43 p.m. Based upon the email address and domain name, as Well as my review ot` reports

of interviews and documents reflecting that Cohen’s taxi medallions were leased and operated by

_. I believe that the _ email address belongs to

29. Based on my review of records maintained by Sterling, l know that Cohen used the
Cohen Account to send and receive documents related to the Cohen-transaction
Based on my training and experience, I know that Google allows users of e-mail accounts to easily

save documents to tile sharing and retention platforms such as Google Docs and Google Drive. l

37
cc_ss.zola

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 73 of 105

also know, from my training and experience, that users of e-mail accounts often use instant
messaging interfaces linked to their email accounts Further, I have learned that the Providers
maintain records of search and Web histories associated With email accounts and, based on my
training and experiencc, users of e-mail accounts use associated web search browsers associated
With a subscriber’s account to research topics they are e-mailing about Accordingly, there is
probable cause to believe that content information associated with the Subject Accounts Will also
contain evidence related to the Subject Oii`enscs.

30` Thus, I respecttillly submit that there is probable cause to believe that emails and other
content information from the Subject Accounts Will contain evidence of Cohen’s efforts to sell his
taxi medallions and the associated debt, and his misrepresentations and omissions to Sterling and
Melrose in connection With these negotiations Although Cohen appears to have communicated
With _, and f- primarily through the Cohen Account and

- MDCPC Account lknovv, based on my involvement in the investigationq that Cohen also used at
least one other email account associated with his position at the Trump Organjzation. Thus, I
respectfully submit thatthere is probable cause to believe that emails and other content information
from the _Account, - Account and -Account since on or
about October 1, 2016-the approximate date of When Cohen’s efforts to sell his taxi medallions
and the associated debt began+-Will reflect communications With the Cohen Account, MDCPC
Account, and possibly one or more additional accounts used by Cohen, and probable cause to
believe that such emails will constitute evidence of Cohen’s commission of the Subject Oi‘i`enses,
including the meade which cohen aid ar did sat inform sara individuals involved in the conduct

described above»-such as_~ot` his misstatements and

omissions to Hnancial institutions

3 8
02.28.2018

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 74 of 105

31. 'l`emporal Limitation. This application seeks all emails and other requested content
information specified in Attachinents A, B, C, and D for the following periods:

a. For the Cohen Account, this application seeks all emails sent, created, or received
between November 14, 2017. and the date of the proposed warrant, inclusive. As described above,
pursuant to the Prior Cohen Account Warrants, the SCO obtained and provided to the USAO
emails from the Cohen Account that Were sent, created, or received before November 14, 2017.
T his application also seeks other information specified above associated with the Cohen Account
that was created between December l, 2014 (the' month when Cohen entered into the medallion
loans With Sterling), and the date of the proposed warrant, inclusive

b. For the MDCPC Account, this application seeks all emails sent, ereated, or received
between November 14_. 20 l 'i', and the date of the proposed warrant, inclusive As described above,
pursuant to a prior warrants the SCG obtained and provided to the USAO emails from the MDCPC
Account that were sent, created, or received before November 14, 2017.

c. For the-Account and -Account, this application
seeks emails and all other content information speciied above sent, created, or received between
October 1, 2016, and the date of the proposed warrant, inclusive As described above, October
2016 is the month in which Cohen began negotiating the taxi medallion sale with the-

d. For the - Account, this application seeks emails and all other content
information specified above sent, created, or received between December l, 2016, and the date of
the proposed warrant, inclusive As described above, December 2016 is the month in which-
began representing the-n relation to the taxi medallion transaction

E. Evidence, Fruits and Instrumentalitics
32. Based upon the forcgoing, l respectfully submit there is probable cause to believe that
information stored on Google’s servers associated With the Cohen Account will contain evidence,

39
02.23.2013

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 75 of 105

L`l.'uits, and instrumentalities of violations of the Subj ect Offenses, as more fully described in
'Section ll of Attachment A to the proposed warrant for the Cohen Account and MDCPC Account,
including the following:

a. Communications, records, docurnents, and other files necessary to establish the
identity of the person(s) who created or used the Cohen Account or MDCPC Account

n b. Communications3 records, documents, and other files involving Sterling, Melrose,
auditor taxi medallions;

c. Communications, records, documents, and other Eles involving a plan, proposal, or
agreement for Cohen anchor entities associated with him to transfer any interest in taxi medallions,
and any associated debts or liabilities, to others, including to-and/or entities
associated with him;

d. Communications records, documents, and other liles involving lissential
Consultants, LLC or Michael D. Cohen & Associates, including those which indicate the nature
and purpose of payments made to or nom Essential Consultants or Michael D. Cohen &
Associates;

e. Communications, records, documents, and other files necessary to establish the
identity of any person(s) - including records that reveal the whereabouts of the person(s) - who
communicated With the Cohen Account andfor MDCPC Account about any matters relating to
Essential Consultants, LLC, or about any plan or proposal or agreement for Cohen and/or entities
associated With him to transfer any interest in taxi medallions, and any associated debts or
.liabilities, to others, including to_and/or entities associated with him;

f. Communications between the Cohen Account and/or MDCPC Account and-

-*elating to Cohen’s bank accounts1 taxes, debts, and/or tinances;

40
nras.zms

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 76 of 105

g. Communications, records, documents, and other files reflecting false
representations to a financial institution with relation to the intended purpose of an account or loan
at that Hnancial institution; the nature of any business or entity associated with an account at a
financial institution; the source of funds flowing into an account; or the purpose or nature of any
financial transactions involving that financial institution;

hL Evidence indicating how and when the Cohen Account and MDCPC Account was
accessed or used, to determine the geographic and chronological context of account access, use,
and events relating to the crimes under investigation and to the account owner; and

i. Evidcnce indicating the Cohen Account and MDCPC Account owner’s intent as it
relates to the Subject Offenses under investigation

33. Based upon the foregoing, l iilrther submit there is probable cause to believe that
information stored on Gcogle‘s servers associated with thc-Account and-
-chount Wiil contain evidence, fruits, and instrumentalities of violations of the Subject
Offenses, including the following:

a Communications, records, documents, and other tiles necessary to establish the
identity of the _person(s) who created or used tht- Account and _
Account;

b. Communications, records, documents, and other files involving a plan or proposal
or agreement for Cohen andfor entities associated With hirn to transfer any interest in taxi
medallions, and any associated debts or liabilities, to _and/or entities associated
with him;

c. Communications, records, documents, and other files necessary to establish the

identity of any person(s) - including records that reveal the whereabouts of the person(s) ~ who

41
02,28_2018

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 77 of 105

communicated with the _Account anr-Account about any

matters relating to any plan or proposal or agreement for Cohen andjor entities associated with him

to transfer any interest in taxi medallions, and any associated debts or liabilities, to -

-mdfor entities associated with him;
c`L Commtmications between the - Account and-

Account and others, including employees or representatives of Sterling, Melrose, or other iinancial
institution(s), regarding Cohen’s inances;

e. Communications, records, documents, and other tiles reflecting false
representations to a financial institution with relation to the intended purpose of an account or loan
at that financial institution; the nature of any business or entity associated with an account at a
Hnancial institution; the source of funds flowing into an account; or the purpose or nature of any
Hnancial transactions involving that- iinancial histitution;

f. Evidence indicating how and when the - Account and -
-1 Accountwere accessed or used, to determine the geographic and chronological contest
of account access, use, and events relating to the crimes under investigation and to the account
owner; n

g. Evidence indicating the-Account and _ Account
owners’ intent as it relates to the Subject Oifenses under investigation

34. Based upon the foregoing, l further submit there is probable cause to believe that
information stored on Oath’s servers associated with the-account will contain evidence,
fruits, and instrtnnentalities of violations of the Subject Offenses, including the following:

a. Communications, records, documents, and other liles necessary to establish the

identity of the pcrson(s) who created or used thc-Account;

42
oasa;zcls

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 78 of 105

b. Communications5 records, documents, and other files involving a plan or proposal
or agreement for Cohen and/or entities associated with him to transfer any interest in taxi
medallions, and any associated debts or liabilities, to -andfor entities associated
with him;

c. Communications, records, documents, and other files necessary to establish the
identity of any person(s) - including records that reveal the whereabouts of the person(s) - who
communicated with the -\.ccount about _any matters relating to any plan or proposal or
agreement for Cohen and/or entities associated with him to transfer any interest in taxi medallions,
and any associated debts or liabilities, to -and/or entities associated with him;

d. Communications between the .-tccount and others, including employees or
representatives of Sterling, Melrose, or other ijnancial institution(s), regarding Cohen’s fmances;
and

e. Communications, records, documents, and other files reflecting false representations
to a financial institution with relation to the intended purpose of an account or loan at that financial
institution; the nature of any business or entity associated with an account at a financial institution;
the source of funds flowing into an account; or the purpose or nature of any financial transactions
involving that financial institution
l]]. Review of the Information Obtained Pursuant to the Warrant

35. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not
required for service of a search warrant issued under § 2?03, or for the collection or production of
responsive records. Accordingly, the warrant requested herein will be transmitted to the Providers,
which shall be directed to produce a digital copy of any responsive records to law enforcement
personnel within 30 days from the date of service. lLaw enforcement personnel (including, in
addition to law enforcement officers and agents, and depending on the nature of the ESI and the

43
cessaois

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 79 of 105

status of` the investigation and related proceedings attorneys for the government, attorney support
stafi`,` agency personnel assisting the government in this investigation, and outside technical experts
under government control) will retain the records and review them for evidence, fruits, and
instrumentalities of the Subject Offenses as specified in Section ]ll of Attachments A, B and C to
the proposed warrant

36. ln conducting this review, law enforcement personnel may use various methods to
locate evidence, fruits, and instrumentalities of the Subject OH`enses, including but not limited to
undertaking a cursory inspection of all emails within the Subject Account. 'T`his method is
analogous to cursorily inspecting all the files in a tile cabinet in an office to determine which paper
evidence is subject to seizure Although law enforcement personnel may use other methods as
'well, particularly including keyword searches, l know that keyword searches and similar methods
are typically inadequate to detect all information subject to seizure As an initial matter, keyword
searches work only for text data, yet many types of files commonly associated with emails,
including attachments such as scanned documents, pictures, and videos, do not store data as
searchable text. Moreover, even as to text data, keyword searches cannot be relied upon to capture
all relevant communications in an account, as it is impossible to know in advance all of the unique
Words or phrases that investigative subjects Will use in their communications, and consequently
there are often many connnunicaticns in an account that are relevant to an investigation but that
do not contain any keywords that an agent is likely to search for.

37. Because Cohen and-re attorneys, the review of the content within the Subject
Accounts Will be conducted pursuant to established screening procedures to ensure that the law
enforcement personnel involved in the investigation, including attorneys for the Governrnent,

collect evidence in a manner reasonably designed to protect any attorney-client or other applicable

44

02_23.2018

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 80 of 105

privilege When appropriate, the procedures will include use of a designated “filter team,” separate
and apart from the investigative teaJn, in order to review potentially privileged communications
and determine which communications to release to the investigation and prosecution team.

IV. Request for Non-Disclosurc and Sealing Order

38. The existence and scope of this ongoing criminal investigation are not publicly known..
As a result, premature public disclosure of this affidavit or the requested warrants could alert
Cohen that he is under investigation, causing him to destroy evidence, flee from prosecution, or
otherwise seriously jeopardize the investigation l ln particular, based on my experience
investigating white collar cases, including cases featuring documents such as agreements, drafts
of agreements, notes of conversations, and other documentary evidence, premature disclosure of
an investigation may cause the target of the investigation to attempt to destroy or conceal such
evidence, In addition, as also set forth above, Cohen uses computers and electronic
communications in furtherance of his activity and thus could easily delete, encrypt, or otherwise
conceal such digital evidence from law enforcement were he to learn of the _Govemment’s
investigation See 18 U.S.C. § 2‘?05(b_)(3). Cohen also appears to have the financial means that
would facilitate his flight from prosecution See 18 U.S.C. § 2705(b)(2), (5).

39. Accordingly, there is reason to believe that, were the Providers to notify the subscriber
or others of the existence of the warrant, the investigation would be seriously jeopardized
Pursuant to 18 U.S.C. § 2705(b), I therefore respectfully request that the Court direct the Providers
not to notify any person of the existence of the warrant for a period of 180 days from issuance,
subject to extension upon application to the Court, if necessary.

40. For similar reasons, l respectfully request that this affidavit and all papers submitted
herewith be maintained under seal until the Court orders otherwise, except that the Government
be permitted without further order of this Coin't to provide copies of the Warrant and affidavit as

45
casuals

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 81 of 105

need be to personnel assisting it in the investigation and prosecution of this matter, and to disclose
those materials as necessary to comply With discovery and disclosure obligations in any
prosecutions related to this matter.

V. Conclusion

41. Based on the foregoing, l respectfully request that the Court issue the Warrants sought
herein pursuant to the applicable provisions of the Stored Communications Act, 18 U.S.C.

relevant provisions of F ederal Rule of Criminal Procedure 41.

 

Special Agent Mason Posilkin
United States Attorney’s Cfiice
Southern District of NeW York

SWorn to before me this
28th day of February, 2018

 

HONORABLE GABRlEL W. GORENSTEIN
Chief United States Magistrate Judge
Southern District of NeW York

46
02.28,2018

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 82 of 105

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ln the Matter of a Warrant for All
Content and Other lnformation
Associated With the Email Accounts
_@gmail.com,
-@gmail.com, and
_ Maintained at
Premises Controlled by Google, inc.,
USAO Reference No. 201 SROO 127

 

 

 

SEARCH WARRANT AND NON-DISCLOSURE ORDER
TO: Google, lnc. (“Provider”)

United States Attorney’s Office for the Southern District of New Yorl<; and the Federal
* Bureau of investigation (collectively, the “investigative Agencies”)

1. Warrant. Upon an affidavit of Special Agent_of the United States
Attorney’s Office for the Southern District of NeW Yorl<;, and pursuant to the provisions of the
Stored Communications Act, 18 U.S.C. §2703(b)(1)(A) and § 2703(c)(1)(A), and the relevant

provisions of Federal Rule of Criminal Procedure 41, the Court hereby finds there is probable

cause to believe the email accounts -@gmail.com, -@gmail.com, and
_, maintained at premises controlled by Google, inc., contain evidence,

fruits, and instrumentalities of crime, alias specified in Attachments A and B hereto. Accordingly,
the Provider is hereby directed to provide to the lnvestigative Agencies, Within 7 days of the date
of seivice of this`Warrant and Order, the records specified in Section ll of Attachments A and B
hereto, for subsequent review by law enforcement personnel as authorized in Sections ill and IV

of Attachments A and B. The Government is required to serve a copy of this Warrant and Order

on the Provider Within 7 days of the date of issuance The Warrant and Order may be served via _

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 83 of 105

electronic transmission or any other means through Which the Provider is capable of accepting
service.

2. Non-Disclosure Order. Pursuant to 18 U.S.C. § 2705(b), the Court finds that there is
reason to believe that notification of the existence of this Warrant Will result in destruction of or
tampering With evidence or flight from prosecution, or otherwise Will seriously jeopardize an
ongoing investigation Accordingly, it is hereby ordered that the Provider shall not disclose the

fer;r~::*~':_iexistencefof:thiseWarrant:andf©rder::torthevlisted:subscriber:or:to.-;any:,other~.person<for:a:p.eriod~_of:~,,~:,-_~:T;-,-;;
180 days from the date of this Order, subject to extension upon application to the Court if
necessary, except that Provider may disclose this Warrant and Order to an attorney for Provider
for the purpose of receiving legal advice.

3. Sealing. lt is further ordered that this Warrant and Order, and the Affidavit upon Which
it Was issued, be filed under seal, except that the Government may Without further order of this
Court serve the Warrant and Order on the Provider; provide copies of the Affidavit or Warrant and
Order as need be to personnel assisting the Government in the investigation and prosecution of
this matter; and disclose these materials as necessary to comply With discovery and disclosure
obligations in any prosecutions related to this matter.

Dated: NeW York, NeW York

 

Date lssued Tiine lssued

 

HONORABLE GABRIEL W. GORENSTEIN
Chief United States Magistrate iudge
Southem District of NeW York

02.28.2018

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 84 of 105

Email Search Attachment A
I. Subj ect Account and Execution of Warrant

This warrant is directed to Google, lnc. (the c‘Provider”), headquartered at 1600
Amphitheatre Parl<;way, l\/lountain View, Califomia 94043, and applies to all content and other
information within the Provider’s possession, custody, or control associated with the email account

-@gmail.com (the “Subject Account”) for the time period referenced below.

.1et,,lan.aif<),r_seraaatoffsetnill_ssr.iethisrafaelbitrsnsmiftinait Via,s_mail Or snethen _, ,, ,, ,, ,

 

appropriate manner to the Provider. The Provider is directed to produce to the law enforcement
officer an electronic copy of the information specified in Section ll below. Upon receipt of the
production, law enforcement personnel will review the information for items falling within the
categories specified in Section lll below.

II. Information to be Produced by the Provider

To the extent within the Provider’s possession, custody, or control, the Provider is directed
to produce the following information associated with the Subject Account:

a. Emaz`l content All emails sent to or from, stored in draft form in, or otherwise
associated with the Subject Account, including all message content, attachments, and header
information (specifically including the source and destination addresses associated with each
email, the date and time at which each email was sent, and the size and length of each email)
limited to items sent, received, or created between November 14, 2017 and the date of this warrant,
inclusive

b. Aa’a’ress book information All address book, contact list, or similar information
associated with the Subject Account.

c. Subscrz'ber and payment information All subscriber and payment information

regarding the Subject Account, including but not limited to name, username, address, telephone

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 85 of 105

number, alternate email addresses, registration IP address, account creation date, account status,
length of service, types of services utilized, means and source of payment, and payment history.

d. Transactional records. All transactional records associated with the Subject Account,
including any lP logs or other records of session times and durations, limited to items sent,
received, or created between December l, 2014 and the date of this warrant, inclusive

e. Customer correspondence All correspondence with the subscriber or others associated

~:»:~T'#:#with:the~$ ubj ect-Account;ineluding complaints;inquiries;: or: other:eontacts:with<supp ort<services<#::::::»-:::-.:::~
and records of actions taken, limited to items sent, received, or created between December 1, 2014
and the date of this warrant, inclusive.

f. Search History. All search history and/or web history associated with the Subject
Account, limited to items sent, received, or created between December 1, 2014 and the date of this
warrant, inclusive

g. Assocz'ated content All Google Docs, files maintained on Google Drive, and instant
messages or Gchats associated with the Subject Account, limited to items sent, received, or created
between December 1, 2014 and the date of this warrant, inclusive

h. Preserved or backup records. Any preserved or backup copies of any of the foregoing
categories of records, whether created in response to a preservation request issued pursuant to 18
U.S.C. § 2703(f) or otherwise

III. Review of Information by the Government

Law enforcement personnel (who may include, in addition to law enforcement officers and
agents, attorneys for the government, attorney support staff, agency personnel assisting the
government in this investigation, and outside technical experts under government control) are
authorized to review the records produced by the Pi'ovidei' in order to locate any evidence, fi'uits,
and instrumentalities of violations of 18 U.S.C. §§ 371 (conspiracy to commit offense or to defraud

2
02.28.2018

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 86 of 105

the United States), 1005 (false bank entries); 1014 (false statements to a financial institution), 1343
(wire fraud), and 1344 (bank fraud), including the following:

a. Communications, records, documents, and other files necessary to establish the identity
of the person(s) who created or used the Subject Account;

b. Communications, records, documents, and other files involving Sterling National
Bank, Melrose Credit Union, and/or taxi medallions;

~"’-“:'~_"T““~ ‘:-‘T ~:*€ommunications;records;:documents;:-and:other-files-involv»ing:' a:plan;.~propcsal;:or:~‘*:T:~
agreement for Michael D. Cohen and/or entities associated with him to transfer any interest in taxi
medallions, and any associated debts or liabilities, to others, including to-and/or
entities associated with him;

d. Communications, records, docum'ents, and other files involving Essential Consultants,
LLC or Michael D. Cohen & Associates, including those which indicate the nature and purpose of
payments made to or from Essential Consultants or Michael D. Cohen & Associates;

e. Communications, records, documents, and other files necessary to establish the identity
of any person(s) ~ including records that reveal the whereabouts of the person(s) - who
communicated with the Subject Account about any matters relating to Essential Consultants, LLC,
or about any plan or proposal or agreement for Michael D. Cohen and/or entities associated with

him to transfer any interest in taxi medallions, and any associated debts or liabilities, to others,

including to _tnd/or entities associated with him;
f. Communications between the Subject Account and-relating to l\/lichael

D. Cohen’s bank accounts, taxes, debts, and/or finances;
g. Communications, i‘ecords, documents, and other files reflecting false representations

to a financial institution with relation to the intended purpose of an account or loan at that financial

02.28.2018

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 87 of 105

institution; the nature of any business or entity associated with an account at a financial institution;
the source of funds flowing into an account; or the purpose or nature of any financial transactions
involving that financial institution;

h. Evidence indicating how and when the Subj ect Account was accessed or used, to
determine the geographic and chronological context of account access, use, and events relating to

the crimes under investigation and to the account owner; and

::::~.;<*:~<f::#::‘::i::::E\/,idence.:indicatin»g:the:~Subj ect:~Account:owner:’s:intent:asvit:relates:to:the-:Subj eetj:::::.-_~- _. :-.'

Offenses under investigation

IV. Review Protocols

Review of the items described in this Attachment shall be conducted pursuant to
established procedures designed to collect evidence in a manner reasonably designed to protect
any attorney-client or other applicable privilege When appropriate, the procedures shall include
use of a designated “filter team,” separate and apart from the investigative team, in order to address

potential privileges

02.28.2018

 

gWT:::p,¢r;iad,_het,vii@§ii;@:@tQher:l_,2016:andthi.¢.,date@ftbzi$-WarrBt,:i§§lu§it¢ _

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 88 of 105

Email Search Attachment B
I. Subject Account and EXecution of Warrant

This warrant is directed to Google, 1nc. (the “Provider”), headquartered at 1600
Amphitheatre Parkway, Mountain View, California 94043, and applies to all content and other

information within the Provider’s possession, custody, or control associated with the email

accounts-@gmail.com and_ (the “Subject Accounts”) for the time

 

A law enforcement officer will serve this warrant by transmitting it via email or another
appropriate manner to the Provider. The Provider is directed to produce to the law enforcement
officer an electronic copy of the information specified in Section 11 below. Upon receipt of the
production, law enforcement personnel will review the information for items falling within the
categories specified in Section 111 below.

II. Information to be Produced,by the Provider

To the extent within the Provider’s possession, custody, or control, the Provider is directed
to produce the following information associated with the Subj ect Accounts:

a. Email content All emails sent to or from, stored in draft form in, or otherwise
associated with the Subject Accounts, including all message content, attachments, and header

information (specifically including the source and destination addresses associated with each

` email, the date and time at which each email was sent, and the size and length of each email).

b. Address book information All address book, contact list, or similar information
associated with the Subj ect Accounts.
c. Sitbscriber and payment information All subscriber and payment information

regarding the Subject Accounts, including but not limited to name, username, address, telephone

 

CaS€ 1218-CI’-00602-WHP Document 43-4 Filed 03/19/19 Page 89 Of 105

number, alternate email addresses, registration lP address, account creation date, account status,
length of service, types of services utilized, means and source of payment, and payment history.
d. Transactional records. All transactional records associated with the Subj ect Accounts,
including any 1P logs or other records of session times and durations.
e. Casiomer correspondence All correspondence with the subscriber or others associated

with the Subject Accounts, including complaints, inquiries, or other contacts with support services

 

::*T::*:::;Wdrec*ords~fof"act`rorrsetaken-.-~~¢~~~~-~~'--~~ ~-' ~~…~~»" » r… ~-~~ ~-~~»~-'~~'~'~-»~-~' m ~ -'

f. Search History. All search history and/or web history associated with the Subject
Accounts.

g. Associated content All Google Docs, files maintained on Google Drive, and instant
messages or Gchats associated with the Subject Accounts.

h. Preserved or backup records. Any preserved or backup copies of any of the foregoing
categories of records, whether created in response to a preservation request issued pursuant to 18
U.S.C. § 2703(f) or otherwise

III. Review of Information by the Government

Law enforcement personnel (who may include, in addition to law enforcement officers and
agents, attorneys for the government, attorney support staff, agency personnel assisting the
government in this investigation, and outside technical experts under government control) are
authorized to review the records produced by the Provider in order to locate any evidence, fruits,
and instrumentalities of violations of 18 U.S.C. §§ 371 (conspiracy to commit offense or to defraud
the United States), 1005 (false bank entries); 1014 (false statements to a financial institution), 1343
(wire fraud), and 1344 (bank fraud), including the following:

a. Communications, records, documents, and other filesnecessary to establish the identity
of the person(s) who created or used the Subj ect Accounts;

2
02_28.2018

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 90 of 105

b. Communications, records, documents, and other files involving a plan or proposal or
agreement for l\/lichael D. Cohen and/or entities associated with him to transfer any interest in taxi
medallions, and any associated debts or liabilities, to- and/or entities associated
with him;

c. Communications, records, documents, and other files necessary to establish the identity
of any person(s) - including records that reveal the whereabouts of the person(s) - who

::~*:“~*:1-“~1~”communi'eated*witlrnhe'*Subj ect_A‘ccounts:about#anymatters-»relating:to:any:plan<or:-proposal:or::v~::<::~=r:-:::~
agreement for l\/lichael D. Cohen and/or entities associated with him to transfer any interest in taxi
medallions, and any associated debts or liabilities, tC-and/or entities associated
with him; y b

d. Communications between the Subject Accounts and others, including employees or
representatives of Sterling National Bank, l\/lelrose Credit Union, or other financial institution(s),
regarding l\/lichael D. Cohen’s fmances;

e. Communications, records, documents, and other files reflecting false representations
to a financial institution with relation to the intended purpose of an account or loan at that financial
institution; the nature of any business or entity associated with an account at a financial institution;
the source of funds flowing into an account; or the purpose or nature of any financial transactions
involving that financial institution;

f. Evidence indicating how and when the Subject Accounts was accessed or used, to
determine the geographic and chronological context of account access, use, and events relating to
the crimes under investigation and to the account owner;

g. Evidence indicating the Subject Accounts owners’ intent as it relates to the Subject

Offenses under investigation

02.28,2018

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 91 of 105

IV. Review Protocols

Review of the items described in this Attachment shall be conducted pursuant to
established procedures designed to collect evidence in a manner reasonably designed to protect
any attorney-client or other applicable privilege When appropriate, the procedures shall include
use of a designated “filter team,” separate and apart from the investigative team, in order to address

potential privileges

02.28,2018

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 92 of 105_

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

1n the Matter of a Warrant for All
Content and Other1nformation
Associated with the Email Account
@aol.com, l\/laintained at
Premises Controlled by Oath, 1nc.,
USAO Reference No. 2018R00127

 

 

SEARCH WARRANT AND NON-DISCLOSURE ORDER

 

 

TO: Oath, 1nc. (“Provider”)

United States Attorney’s Office for the Southern District of New York and the Federal
Bureau of1nvestigation (collectively, the “lnvestigative Agencies”) .

1. Warrant. Upon an affidavit of Special Agent -of the United States
Attorney’s Office for the Southern District of New York, and pursuant to the provisions of the
Stored Communications Act, 18 U.S.C. §2703(b)(1)(A) and §2703(0)(1)(A), and the relevant
provisions of Federal Rule of Criminal Procedure 41, the Court hereby finds there is probable
cause to believe the email account -@aol.com, maintained at premises controlled by Oath,
1nc., contains evidence, fruits, and instrumentalities of crime, all as specified in Attachment C
hereto. Accordingly, the Provider is hereby directed to provide to the lnvestigative Agencies,
within 7 days of the date of service of this Warrant and Order, the records specified in Section 11
of Attachment C hereto, for subsequent review by law enforcement personnel as authorized in
Sections 111 and 1V of Attachment C. The Government is required to seive a copy of this Warrant
and Order on the Provider within 14 days of the date of issuance The Warrant and Order may be
served via electronic transmission or any other means through which the Provider is capable of

accepting service

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 93 of 105

2. Non-Disclosure Order. Pursuant to 18 U.S.C. § 2705(b), the Court finds that there is
reason to believe that notification of the existence of this warrant will result in destruction of or
tampering with evidence or flight from prosecution or otherwise will seriously jeopardize an
ongoing investigation Accordingly, it is hereby ordered that the Provider shall not disclose the
existence of this Warrant and Order to the listed subscriber or to any other person for a period of
180 days from the date of this Order, subject to extension upon application to the Court if

'"-‘/ ‘"::::Tmnece s sar~y;fexc ept~that=Pr ovider~fmay-_dis clo Se:this:W arrant: and:®rder eto: an¢attomey:<fOrfPrOVidCr;'T:_-:::*’»:>'f~=“
for the purpose of receiving legal advice

3. Sealing. lt is further ordered that this Warrant and Order, and the Affidavit upon which
it was issued, be filed under seal, except that the Government may without further order of this
Court serve the Warrant and Order on the Provider; provide copies ofthe Affidavit or Warrant and
Order as need be to personnel assisting the Government in the investigation and prosecution of
this matter; and disclose these materials as necessary to comply with discovery and disclosure
obligations in any prosecutions related to this matter.

Dated: New York, New York

 

Date lssued Time lssued

 

HONORABLE GABRIEL W. GORENSTEIN
Chief United States l\/lagistrate 1 udge
Southern District ofNew York

02.28.2018

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 94 of 105

Email Search Attachment C
I. Subject Account and Execution of Warrant

This warrant is directed to Oath, lnc. (the “Provider”), headquartered at 22000 AOL Way,
Dulles, Virginia 20166, and applies to all content and other information within the Provider’s
possession, custody, or control associated with the email account-@aol,com (the “Subject
Accoun ”) for the time period between December 1, 2016 and the date of this warrant, inclusive

:,~*W~» ::1_~ ,_;~,-~,me:law- enforcemen_t»@ffic,er~vvillvSewe;this,__vvanentby:transminingdt-¥ia_. email:o_r»_ another_s~;_~;_-_

 

appropriate manner to the Provider. The Provider is directed to produce to the law enforcement
officer an electronic copy of the information specified in Section 11 below. Upon receipt of the
production, law enforcement personnel will review the information for items falling within the
categories specified in Section 111 below.

II. Information to be Produced by the Provider

To the extent within the Provider’s possession, custody, or control, the Provider is directed
to produce the following information associated with the Subj ect Account:

a. Email content All emails sent to or from, stored in draft form in, or otherwise
associated with the Subject Account, including all message content, attachments, and header
information (specifically including the source and destination addresses associated with each
email, the date and time at which each email was sent, and the size and length of each email).

_ b. Address book information All address book, contact list, or similar information
associated with the Subj ect Account.

c. Sabscriber and payment information All subscriber and payment information
regarding the Subject Account,‘ including but not limited to name, username, address, telephone
number, alternate email addresses, registration lP address, account creation date, account status,

length of service, types of services utilized, means and source of payment, and payment history.

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 95 of 105

d. Transactional records All transactional records associated with the Subject Account,
including any 1P logs or other records of session times and durations.

e. Customer correspondence All correspondence with the subscriber or others associated
with the Subject Account, including complaints, inquiries, or other contacts with support services
and records of actions taken

f. Search History. All search history and/or web history.

'”_'~`~‘"~T:T:~'~TT:*-'~::":fg:Preserved'or;backaplrecords.;~“A“ny-‘preserved:or“backuprcopiesrof:anyfofthe:foregoing::::~_:::
categories of records, whether created in response to a preservation request issued pursuant to 18
U.S.C. § 2703(f) or otherwise

III. Review of Information by the Government

Law enforcement personnel (who may include, in addition to law enforcement officers and
agents, attorneys for the govermnent, attorney support staff, agency personnel assisting the
government in this investigation and outside technical experts under government control) are
authorized to review the records produced by the Provider in order to locate any evidence, fruits,
and instrumentalities of violations of 18 U.S.C. §§ 371 (conspiracy to commit offense or to defraud
the United States), 1005 (false bank entries); 1014 (false statements to a financial institution), 1343
(wire fraud), and 1344 (bank fraud), including the following:

a. Communications, records, documents, and other files necessary to establish the identity
of the person(s) who created or used the Subject Account;

b. Communications, records, documents, and other files involving a plan or proposal or
agreement for Michael D. Cohen and/or entities associated with him to transfer any interest in taxi

medallions, and any associated debts or liabilities, to_ and/or entities associated

with him;

02.28.2018

 

Case\1:18-cr-00602-WHP Document43-4 Filed 03/19/19 Page 96 of 105

c. Communications, records, documents, and other files necessary to establish the identity
of any person(s) - including records that reveal the whereabouts of the person(s) - who
communicated with the Subject Account about any matters relating to any plan or proposal or
agreement for Michael D. Cohen and/or entities associated with him to transfer any interest in taxi

medallions, and any associated debts or liabilities, to_ and/or entities associated

with him ;

 

- -~---- --~ 7 ~ ~ -- d-.- -€ommunicationseb'etweenfthe‘=Subjeet'-’Ac'count:and"rothers,:including:employeese‘or:#*:m::::::=
representatives of Sterling National Bank, Melrose Credit Union, or other financial institution(s),
regarding Michael D. Cohen’s finances; and

e. Communications, records, documents, and other files reflecting false representations
to a financial institution with relation to the intended purpose of an account or loan at that financial
institution; the nature of any business or entity associated with an account at a financial institution;
the source of funds flowing into an account; or the purpose or nature of any financial transactions
involving that financial institution

IV. Review Protocols

Review of the items described in this Attachment shall be conducted pursuant to
established procedures designed to collect evidence in a manner reasonably designed to protect
any attorney-client or other applicable privilege When appropriate, the procedures shall include
use of a designated “filter team,” separate and apart from the investigative team, in order to address

potential privileges

02.28.2018

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 97 of 105

UNlTED STATES DISTRICT COURT
SOUTHERN DISTRlCT OF NEW YORK

 

1n the l\/latter of a Warrant for All
Content and Other lnforrnation
` Associated with the Email Account
t maintained at
Premises Controlled by 1 & 1 lnternet, _
lnc., USAO Reference No.
201 8R00127

 

 

 

 

~ --'SEAR€H-W-ARRA:NFFAND:N©N=DISeeostiRE-QRDER~- ~ ~-~ »~

TO: 1 & 1 lnternet, 1nc. (“Provider”)

United States Attorney’s Office for the Southern District of New York and the Federal
Bureau of lnvestigation (collectively, the “lnvestigative Agencies”)

1. Warrant. Upon an affidavit of Special Ageni_ of the United States
Attorney’s Office for the Southern District of New York, and pursuant to the provisions of the
Stored Communications Act, 18 U.S.C. §2703(b)(1)(A) and § 2703(0)(1)(A), and the relevant
provisions of Federal Rule of Criminal Procedure 41, the Court hereby finds there is probable
cause to believe the email account _ maintained at premises controlled by 1
& 1 lnternet, 1nc., contains evidence, fruits, and instrumentalities of crime, all as specified in
Attachment D hereto. Accordingly, the Provider is hereby directed to provide to the lnvestigative
Agencies, within 7 days of the date of service of this Warrant and Order, the records specified in
Section ll of Attachment D hereto, for subsequent review by law enforcement personnel as
authorized in Sections lll and 1V of Attachment D. The Government is required to serve a copy
of this Warrant and Order on the Provider within 14 days of the date of issuance The Warrant
and Order may be served via electronic transmission or any other means through which the

Provider is capable of accepting service

 

Case 1:18-cr-00602-WHP Document43-4 Filed 03/19/19 Page`98 of 105

2. Non-Disclosure Order. Pursuant to 18 U.S.C. § 2705(b), the Court finds that there is
reason to believe that notification of the existence of this warrant will result in destruction of or
tampering with evidence or flight from prosecution, or otherwise will seriously jeopardize an
ongoing investigation Accordingly, it is hereby ordered that the Provider shall not disclose the
existence of this Warrant and Order to the listed subscriber or to any other person for a period of

180 days from the.date of this Order, subject to extension upon application to the Court if

:»::=::::~Tnecessary;~except:that:Provider:may:disclose-this:Warrant:and:Qrder-to:an:attorney-for-,P.rov;ider:- _, o

for the purpose of receiving legal advice

3. Sealing. lt is further ordered that this Warrant and Order, and the Affidavit upon which
it was issued, be filed under seal, except that the Government may without further order of this
Court serve the Warrant and Order on the Provider; provide copies of the Affidavit or Warrant and
Order as need be to personnel assisting the Government in the investigation and prosecution of
this matter; and disclose these materials as necessary to comply with discovery and disclosure
obligations in any prosecutions related to this matter.

Dated: New York, New York

 

Date lssued Time lssued

 

HONORABLE GABRIEL W. GORENSTEIN
Chief United States l\/lagistrate Judge
Southern District of New York

02,28.2018

 

__T__andthe<iatle-thlswarralninclusive …

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 99 of 105

Email Search Attachment D
I. Subject Account and Execution of Warrant

This warrant is directed to 1 & 1 lnternet, 1nc. (the “Provider”), headquartered at 701 Lee
Road, Suite 300, Chesterbrook, Pennsylvania 19087, and applies ton all content and other

information within the Provider’s possession, custody, or control associated with the email account

_ (the “Subject Account”) for the time period between November 14, 2017

 

A law enforcement officer will serve this warrant by transmitting it via email or another
appropriate manner to the Provider. The Provider is directed to produce to the law enforcement
officer an electronic copy of the information specified in Section ll below. Upon receipt of the
production, law enforcement personnel will review the information for items falling within the
categories specified in Section lll below.

II. Information to be Produced by the Provider

To the extent within the Provider’s possession, `custody, or control, the Provider is directed
to produce the following information associated with the Subject Account:

a. Email content All emails sent to or from, stored in draft form in, or otherwise
associated with the Subject Account, including all message content, attachments, and header
information (specifically including the source and destination addresses associated with each
email, the date and time at which each email was sent, and the size and length of each email).

b. Address book information All address book,` contact list, or similar information
associated with the Subject Account.

c. Sabscriber and payment information All subscriber and payment information

regarding the Subject Account, including but not limited to name, usemame, address, telephone

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 100 of 105

number, alternate email addresses, registration IP address, account creation date, account status,
length of service, types of services utilized, means and source of payment, and payment history.
d. Transactional records All transactional records associated with the Subject Account,
including any 1P logs or other records of session times and durations.
e. Customer correspondence All correspondence with the subscriber or others associated

with the Subject Account, including complaints, inquiries, or other contacts with support services

 

 

-'~"T:-"»~*"~"T:-_~»and:records-'ofa'ctions»“taken;~~-~-~--~-» --» ~---- -~~ 7 ~»- -' ~~ --- w ~'

f. Preserved or backup records Any preserved or backup copies of any of the foregoing
categories of records, whether created in response to a preservation request issued pursuant to 18
U.S.C. § 2703(f) or otherwise

III. Review of Information by the Government

Law enforcement personnel (who may include, in addition to law enforcement officers and

agents, attorneys for the government, attorney support staff, agency personnel assisting the
government in this investigation and outside technical experts under government control) are
authorized to review the records produced by the Provider in order to locate any evidence, fruits,
and instrumentalities of violations of 18 U.S.C. §§ 371 (conspiracy to commit offense or to defraud
the United States), 1005 (false bank entries); 1014 (false statements to a financial institution), 1343
(wire fraud), and 1344 (bank fraud), including the following:

a. Communications, records, documents, and other files necessary to establish the identity
of the person(s) who created or used the Subject Account;

b. Communications, records, documents, and other files involving Sterling National
Bank, Melrose Credit Union, and/or taxi medallions;

c. Communications, records, documents, and other files involving a plan, proposal, or
agreement for Michael D. Cohen and/or entities associated with him to transfer any interest in taxi

2
02.28.2018

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 101 of 105

medallions, and any associated debts 'or liabilities, to others, including to -and/or

entities associated with him;

d. Communications, records, documents, and other files involving Essential Consultants,
LLC or Michael D. Cohen & Associates, including those which indicate the nature and purpose of
payments made to or from Essential Consultants or Michael D. Cohen & Associates;

e. The identity of any person(s) - including records that reveal the whereabouts of the

 

Consultants, LLC, or about any plan or proposal or agreement for Michael D. Cohen and/or entities
associated with him to transfer any interest in taxi medallions, and any associated debts or
liabilities, to others, including to-tnd/ or entities associated with him;

f. Communications between the Subject Account and _relating to Michael
D. Cohen’s bank accounts, taxes, debts, and/or finances;

g. Communications, records, documents, and other files reflecting false representations
to a financial institution with relation to the intended purpose of an account or loan at that financial
institution; the nature of any business or entity associated with an account at a financial institution;
the source of funds flowing into an account; or the purpose or nature of any financial transactions
involving that financial institution;

h. Evidence indicating how and when the Subject Account was accessed or used, to
determine the geographic and chronological context of account access, use, and events relating to
the crimes under investigation and to the account owner; and

i. Evidence indicating the Subject Account owner’s intent as it relates to the Subject

Offenses under investigation

02.28.2018

person(s) ~‘who“communicate'd:with*th'e~'~Subjeet:A*ec'ount:ab'out~'~an§ematters:relatingtoTE'ssenti'a f-*"r ‘““

 

Case 1:18-cr-00_602-WHP Document 43-4 Filed 03/19/19 Page 102 of 105

IV. Review Protocols

Review of the items described in this Attachment shall be conducted pursuant to
established procedures designed to collect evidence in a manner reasonably designed to protect
any attorney-client or other applicable privilege When appropriate the procedures shall include
use of a designated “filter team,” separate and apart from the investigative team, in order to address

potential privileges

02.28.2018

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 103 of 105

 
    

§
§
g
z

   
    

AO 93 (SDNY Rev. 05/10) Searcli”and Seizi)re Warrant

UNiTED STATES Disriuor CoURT

for the
Southern District of New York

1n the Matter of the Search of
(Brie_fly describe the property to be searched

) .
or identijj) the person by name and address) aSM_ § G
A Device Containing the Results of Three Email Search §§ 3 b ' " 1 l -
)

 

Warrants, See Attachment A

SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Southern District of NeW York

 

(identij) the person or describe the property to be seal ched and give its 700atz'on)2
A Device Containing the Results of Three Emai| Search Warrants, See Attachment A

The person or property to be searched, described above, is believed to conceal (idemzyj) the person or describe the
property to be seizeaD!

See Attachment A

1 find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

YOU ARE COMMANDED to execute this warrant on or before MCL\ l t\L( ` g

 

l (not to exceed 74 days)
El in the daytime 6:00 a.m. to 10 p.m. Uf at any time in the day or night as 1 find reasonable cause has been
established

Unless delayed notice is authorized below you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken ~ \

 

The officer executing this warrant, or an officer present during the execution ofthcwarian must prepare an
inventory as required by law and promptly return this warrant and inventory to the Cle rk of the Court. '
/ Upon its return this warrant and inventory should be filed under seal by the Clerk of the Court.

 

 

` 17811/17 711 iti:t`_[s

E{ 1 find that immediate notification may have an adverse result listed in 18 118 C. § 2705 (exccpt for delay
of trial) and authorize the officer executing this warrant to delay notice to the person who o‘r whose pi operty will be
S€B.I‘Ched OI` S€lZ€d (check the appropr1ate box) MfOI` 30 dayS (not to exceed 30). ' ‘ , 5 1 , " ‘

Eluntil, the fa ustifying, the later speci c date of

Date and time issued: EQ(;» ZY/ w\{ y/,Q¢/L)

 

 

10 Mj’;,`“ /nldge ’s signature

City and state New York, NY Hon. cabriel vv. oorensiein, u.s. Meqistrate Judqe

Printed name and titIe

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 104 of 105

Attachment A
I. Device to be Searched

The device to be searched (the “Subject Device”) is described as a black and red USB drive
with a white label that says “Tracl<ing #: 180208140208”, which contains emails and other content
information obtained pursuant to the three search warrants, numbered l7-mj-00503, l7-mj-0085 5
and l7-mj-00854, obtained by the Special Counsel’s Office (“SCO”), less the emails that were
screened and removed by the SCO’s privilege team.

II. RevieW of ES1 on the Subject Devices

Law enforcement personnel (including, in addition to law enforcement officers and agents,
and depending on the nature of the ESI and the status of the investigation and related proceedings,
attorneys for the government, attorney support staff, agency personnel assisting the government in
this investigation, interpreters, and outside vendors or technical experts under government control)
are authorized to review the ES1 contained on the Subj ect Device for evidence, fruits, and
instrumentalities of one or more violations of 18 U.S.C. § 371 (conspiracy to defraud the United
States), 1005 (false bank entries), 1014 (false statements to a financial institution), 1343 (wire
fraud), and 1344 (banl<: fraud) (collectively, the “Subj ect Offenses”), as listed below:

a. Communications, records, documents, and other files involving Sterling National
Banl<, Melrose Credit Union, and/or taxi medallions;

b. Communications, records, documents, and other files involving a plan, proposal, or
agreement for Michael D. Cohen and/or entities associated with him to transfer any interest in taxi
medallions, and any associated debts or liabilities, to others, including to-and/ or
entities associated with him;

c. The identity of any person(s) - including records that reveal the whereabouts of the
person(s) - who communicated with -@gmail.com and/or - (the
“Subj ect Accounts”) about any plan or proposal or agreement for Michael D. Cohen and/ or entities
associated with him to transfer any interest in taxi medallions, and any associated debts or
liabilities, to others, including to -and/or entities associated with him;

d. Communications between the Subject Accounts and _relating to

Michael D. Cohen’s bank accounts, taxes, debts, and/or finances;

 

Case 1:18-cr-00602-WHP Document 43-4 Filed 03/19/19 Page 105 of 105

e. Evidence indicating the owner of the Subj ect Accounts’ intent as it relates to the

Subj ect Offenses under investigation

 

